                                                                    1




                   UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION


____________________________
                                       )
                                       )
VARIETY STORES, INC.,                  )
                                       )
                Plaintiff,             )
                                       )
                vs.                    )CASE NO. 5:14-CV-217-BO
                                       )
                                       )
WALMART, INC.,                         )
                                       )
             Defendant.                )
____________________________




                     TUESDAY, FEBRUARY 12, 2019
                   JURY TRIAL/PHASE II/DAY 2 of 2
              BEFORE THE HONORABLE TERRENCE W. BOYLE
                 CHIEF UNITED STATES DISTRICT JUDGE




                MICHELLE A. McGIRR, RPR, CRR, CRC
                      Official Court Reporter
                   United States District Court
                      Raleigh, North Carolina
           Stenotype with computer-aided transcription




  Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 1 of 167
                                                                         2




 1   APPEARANCES:

 2

 3   On Behalf of the Plaintiff:

 4
     W. THAD ADAMS, III, Esquire
 5   S. ALEX LONG, JR., Esquire
     CHRISTINA DAVIDSON TRIMMER, Esquire
 6   SHUMAKER, LOOP & KENDRICK, LLP
     101 South Tryon Street
 7   Suite 2200
     Charlotte, North Carolina 28280
 8

 9   SCOTT P. SHAW, Esquire
     CALL & JENSEN
10   610 Newport Center Drive
     Suite 700
11   Newport Beach, California         92660

12

13

14
     On Behalf of the Defendant:
15

16   MARK PUZELLA, Esquire
     SHERYL KOVAL GARKO, Esquire
17   FISH & RICHARDSON, P.C.
     One Marina Park Drive
18   Boston, MA 02210-1878

19   R. DAVID HOSP, Esquire
     FISH & RICHARDSON, P.C.
20   601 Lexington Avenue
     52nd Floor
21   New York, New York 10022

22

23
24

25




       Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 2 of 167
                                                                                3




 1                                   I N D E X

 2

 3   WITNESS:

 4                   Kent Van Liere

 5
     EXAMINATION:                                                        PAGE
 6
                     Direct Examination by Mr. Hosp                      9
 7                   Cross-Examination by Mr. Shaw                       15

 8   WITNESS:

 9                   Graham Rogers

10   EXAMINATION:

11                   Direct Examination by Mr. Puzella                   18
                     Cross-Examination by Mr. Adams                      62
12                   Redirect Examination by Mr. Puzella                 115

13
     REBUTTAL WITNESS:
14
                     George Templeton Blackburn, III
15

16   EXAMINATION:

17                   Direct Examination by Mr. Shaw                      117
                     Cross-Examination by Ms. Garko                      122
18

19
     Charge Conference at page 122
20
     Closing Arguments by Mr. Adams at page 126
21   Closing Arguments by Mr. Puzella at page 135
     Rebuttal Closing Arguments by Mr. Adams at 148
22
     Jury Charge by the Court at page 155
23
     Verdict at page 164
24

25
                                 (Continued...)




       Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 3 of 167
                                                                                    4




 1                                I-N-D-E-X
                               (Continuing...)
 2

 3   PLAINTIFF'S EXHIBITS:

 4
     No.                                                                 In Evid.
 5
     88 - 93, 95, 97 - 102, 13, 104, 113, 105,
 6   109 - 111, 94 and 109                                                   117
     115                                                                     121
 7

 8

 9   DEFENDANT'S EXHIBITS:

10   No.                                                             In Evid.

11   148                                                                     20
     DDX-10                                                                  37
12   DDX-11                                                                  42
     DDX-158, 13, 9, 12                                                      116
13

14

15                                    *   *   *
16

17

18

19

20

21

22

23

24

25




       Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 4 of 167
                                                                                   5




 1         (Tuesday, February 12, 2019, commencing at 10:05 a.m.)

 2                            P R O C E E D I N G S

 3

 4                                  (Open Court)

 5                              (No Jury Present)

 6                MR. SHAW:    Good morning, your Honor.          We have three

 7   housekeeping matters to address.           The first one, if I may

 8   approach and hand a copy of some of the filings.

 9         (Attorney Shaw providing documents to opposing counsel

10                         and to the Deputy Clerk)

11                MR. SHAW:    I've handed the Court Clerk a copy of

12   the proposed jury voir dire that we filed last night.               I

13   don't know if the Court had a chance to review it since it

14   was filed last night, but Variety would simply ask that

15   either this morning when the jury comes in or prior to the

16   charge before the jury deliberates the Court conduct some

17   very simple voir dire of the jury.           I don't believe Walmart

18   has filed an opposition to this request, not that I'm aware

19   of.

20                That's topic number one.        If the Court wants to

21   conduct follow-up I'm happy to answer questions, or I can

22   move on to the second issue.

23                THE COURT:    We're not going to do this again.            Let

24   me start by saying that.        And you're in -- you're trying to

25   make a mess out of something that I'm trying to make simple.




       Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 5 of 167
                                                                                    6




 1   And so you don't have any idea what the answers to these

 2   questions are going to be, and you're not going to get

 3   another trial if you mistry this case by having two or three

 4   jurors knocked off the jury.         The federal rule that I

 5   remember is you have between 6 and 12 civil jurors.                   If you

 6   get down to five, then you're out of here.              Is that what you

 7   want to do?

 8                MR. SHAW:    No, your Honor.

 9                THE COURT:    Well, why are we doing this?              I mean,

10   what's your next point?

11                MR. SHAW:    Okay.    The point number two, your Honor,

12   is the Court yesterday decided several of Walmart's motions

13   in limine.    They had requested a specific ruling.                 Variety

14   has a similar request.        It's simple.      We did not file many

15   motions in limine, just one, a renewed motion.               It's docket

16   entry 523 and relates back to docket entry 401, and it's

17   simply to disallow the testimony for Dr. Van Liere who

18   previously testified in this trial, the exact same expert,

19   the exact same survey that the Court found to be unreliable

20   at the October 2016 trial.         So Variety would ask that Mr. Van

21   Liere not be allowed to testify again for a third time and

22   Walmart be allowed to try to rehabilitate him in front of the

23   jury in this phase.       It would not only be prejudicial but

24   duplicative, and the Court has deemed him to be unreliable.

25   We would ask for a ruling on our motion if we could.




       Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 6 of 167
                                                                                     7




 1               THE COURT:     Denied.

 2               MR. SHAW:     The third issue, your Honor, is last

 3   night Variety filed two motions for reconsideration.                The

 4   Court had granted Walmart's motion to preclude evidence put

 5   on regarding deterrence, which is simply a justification for

 6   the equitable remedy of disgorgement.            Variety has throughout

 7   the case maintained that this is a case for deterrence.                   The

 8   Court has twice previously denied the identical motion that

 9   Walmart filed.     The Court has also previously found this is a

10   strong case for deterrence and Variety would be prejudiced by

11   not being allowed to argue to the jury that this is a case

12   for deterrence.      That's the first motion that we filed.

13               The second motion that we filed for reconsideration

14   is with respect to the unfair competition, and we've reviewed

15   the pretrial filings including the proposed joint pretrial

16   order which would govern the proceedings here, and it's

17   always been part of the case.          I don't believe that Variety

18   ever waived that expressly in any pleadings, and we would ask

19   that the Court reconsider that ruling as well.               And that's

20   it.

21               THE COURT:     You can have a seat.

22               MR. SHAW:     Thank you.

23               THE COURT:     Do you want to say anything?

24               MR. HOSP:     Your Honor, if you are inclined to

25   entertain the motions I will address the arguments, but I




       Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 7 of 167
                                                                           8




 1   think we would rather get to the jury before lunch so we can

 2   get this moving.      We don't believe there's any basis to

 3   reconsider the decisions.          As far as Mr. Van Liere, Dr. Van

 4   Liere, the testimony will be less than 10 minutes.

 5                THE COURT:     Well, I'm going to deny everything that

 6   Variety asked for.        All of these things in my experience are

 7   -- potentially lead to making a mess out of the case and

 8   that's not what I'm trying to do.           I'm trying to bring

 9   closure to it and some clarity, and I don't think that's your

10   position.     So I'm going to deny everything you asked for on

11   the second morning of the trial.

12                Bring the jury back in.

13                          (Jury in at 10:11 a.m.)

14                THE COURT:     Good morning, ladies and gentlemen.

15   You can all have a seat.

16                Call your next witness.

17                MR. HOSP:     Your Honor, we would call Dr. Kent Van

18   Liere.

19                              DR. KENT VAN LIERE

20                having been duly sworn, testified as follows:

21                THE WITNESS:     I do.

22                MR. HOSP:     Your Honor, may I approach?

23                THE COURT:     Yes.

24         (Attorney Hosp providing exhibit binder to the witness)

25   ///




       Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 8 of 167
                                                                         9




 1                              DIRECT EXAMINATION

 2   BY MR. HOSP:

 3        Q.      Dr. Van Liere, would you please just very briefly

 4   remind the jury who you are and what it is that you do.

 5        A.      I'm Kent Van Liere.       I'm a retired managing

 6   director with NERA Economics, and I was a survey and sampling

 7   expert at NERA.

 8        Q.      Were you asked to perform a survey -- surveys in

 9   this case?

10        A.      Yes, I was asked to do -- design a research that

11   would measure the relative importance of the brand name

12   Backyard Grill in consumers' decisions to purchase grill and

13   grill products at Walmart.

14        Q.      You've already given testimony to that survey, so

15   can you very briefly remind the jury what the nature of your

16   survey was intended to do?

17        A.      Yes.   So you might remember, but I did two surveys,

18   two online surveys.       One was a national survey and one was a

19   regional survey, and we showed consumers images of grills and

20   grill products with The Backyard brand on them and asked them

21   what was important to them in their decisions to buy those

22   products.

23        Q.      And at a more specific level in terms of format and

24   what they were actually shown and asked to do, can you remind

25   the jury exactly what that was?




       Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 9 of 167
                                                                              10




 1        A.    Yes.    So basically we first screened the

 2   respondents to see if they were in the market to purchase

 3   grills and grill products and whether they would consider

 4   purchasing them at Walmart in the next year.              If they

 5   qualified for the study, then we randomly assigned them to a

 6   test condition or a control condition, and in each case they

 7   were shown an image of the grills or the grill accessories

 8   and they were given a list of features of those things and

 9   they were asked to tell us which features made them more

10   likely to buy the products and which less likely to buy the

11   product.   And we compared the test for the results and the

12   control and reported some tables and my conclusions.

13        Q.    Based on the results of that survey, what were the

14   conclusions that you drew?

15        A.    Well, the overall conclusion was that the brand

16   Backyard Grill was not causing consumers to be more likely to

17   want to purchase these products than a fictitious, neutrally

18   worded brand name, and thus I concluded the brand name was

19   not causing consumers to be more likely to buy the Backyard

20   Grill products at Walmart.

21        Q.    In his closing last fall, Mr. Adams suggested that

22   your survey showed that nearly 40 percent of consumers are

23   more likely to buy a product labeled Backyard Grill.                Is that

24   an accurate representation of your survey results?

25        A.    No, that would not be an appropriate interpretation




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 10 of 167
                                                                              11




 1   if that suggested to the jury that the brand Backyard Grill

 2   was important to consumers.

 3        Q.     Now, what I would like to do very briefly is have

 4   you take a look at table 2 from Exhibit D-270.

 5        A.     I see that.

 6        Q.     And if you would for the jury, just based on your

 7   results, walk through exactly what it is that you mean when

 8   you say that that conclusion is improper.

 9        A.     There's two basic things I would want to show you

10   from this table.     So on the left is -- for this particular

11   product is the list of the features that we asked consumers

12   to say whether they made them more or less likely to purchase

13   the products.     And in the first two columns there is the

14   responses related to the actual Backyard Grill products with

15   the Backyard Grill brand.        And the first thing you should

16   notice is that among the 11 things that we asked about, brand

17   is one of the lowest rated of all of the things.               So this

18   suggests that product features, the size and capacity, price

19   are more important than the brand.           So those results by

20   themselves suggest that the brand is not particularly

21   important among consumers.        In fact, it's just barely more

22   important than two plastic wheels, which we wouldn't expect

23   to be a big reason why consumers were purchasing these

24   products.

25               The second thing I want you to notice is that, yes,




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 11 of 167
                                                                               12




 1   it's true if you look at that row at the bottom with the bar

 2   around it with -- why don't you highlight that whole row in

 3   yellow if you can so that you see the 34 percent there.              It

 4   is true that 34 percent said that the brand name Backyard

 5   Grill in the test condition made them more likely to want to

 6   purchase the product, but they may be just telling us that

 7   brand is important to them, and the issue is whether brand --

 8   the brand name Backyard Grill is important to them.

 9                So the way we assess that is we use a control

10   group, and so the second two columns are the responses for

11   the people who saw the exact same image but with the

12   fictitious brand name Barbecue Grill on it.             And if you look

13   at that same percentage in that row for the control

14   condition, it's 38 percent versus 34 percent.              So that tells

15   us the responses in the test, it's not that consumers see the

16   name Backyard Grill and that's important to them, because

17   it's no more important than this fictitious made-up brand

18   name.

19                Based on those results, someone like me would

20   conclude that the brand name Backyard Grill is not causing

21   consumers to be more likely to purchase these products and I

22   would not interpret that to suggest that the brand name is

23   important to a significant number of consumers.

24           Q.   So is it fair to say from your survey that you

25   would predict that Walmart could have used a name as bland as




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 12 of 167
                                                                         13




 1   Barbecue Grill and it would have sold just as many grills as

 2   it did Backyard Grill?

 3        A.      The type of results would suggest that, sure.

 4        Q.      Were you in the courtroom yesterday when Mr. Ortiz

 5   testified?

 6        A.      I was.

 7        Q.      Did you hear him say that when Walmart started

 8   using the name Expert Grill, it actually sold as many or more

 9   grills and grilling accessories as it had sold with Backyard

10   Grill?

11        A.      I heard that, yes.

12        Q.      Is that consistent with what you would have

13   predicted based on your survey?

14        A.      Yes.     I mean, these results certainly suggest that

15   Backyard Grill is not causing consumers to be more likely to

16   want to purchase these products, so a change in the brand

17   name would potentially not have caused any decrease in sales

18   and, as you say, might have increased the sales.

19        Q.      Did you hear Mr. Ortiz testify there was a period

20   where Walmart sold these products with the same packaging but

21   just no trademark on it?

22        A.      Yes, I understood that.

23        Q.      And he testified that, again, the sales didn't

24   change.   Is that consistent with the results that you would

25   have expected based on the survey that you did?




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 13 of 167
                                                                         14




 1        A.     Yes, that would be consistent as well.

 2        Q.     Now, this table refers to the data for the

 3   four-burner gas grill in the national survey that you did,

 4   correct?

 5        A.     Yes.   This table is just one of the tables.

 6        Q.     Were the results, generally speaking, that you got

 7   here consistent with the results that you got across all

 8   products both in the regional survey and the national survey?

 9        A.     Yes, that's exactly right.         Probably don't remember

10   all ten tables or all eight tables, but yes, each of the

11   tables like this showed pretty much the same results, that

12   there was not much difference.          The brand was always

13   relatively low, and there was hardly any difference between

14   the brand in the test and the brand in the control, so the

15   results were fairly similar across all the conditions.

16        Q.     That testimony is already in the record, we don't

17   need to belabor it, but let me ask you based on all that,

18   what conclusions would you draw about the power of the term

19   Backyard Grill to actually cause consumers to purchase these

20   products?

21        A.     Well, these results would be suggestive or

22   indicative of the fact that the brand Backyard Grill is not

23   causing consumers to be more likely to purchase these

24   products.

25               MR. HOSP:    Nothing further, your Honor.




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 14 of 167
                                                                             15




 1                THE COURT:     Any cross?

 2                MR. SHAW:     Yes, your Honor.      Thank you.     A few

 3   questions.

 4                               CROSS-EXAMINATION

 5   BY MR. SHAW:

 6        Q.      Dr. Van Liere, you understand in this case, don't

 7   you, that Walmart is arguing that it received no benefit from

 8   using the Backyard Grill brand.          You understand that, right?

 9        A.      I'm not a lawyer, so I don't know if there's a

10   legal consequence to that.        I understand that I was asked to

11   measure whether the Backyard Grill was causing consumers to

12   be more likely to purchase the product.

13        Q.      Mr. Van Liere, you just testified that you heard

14   Mr. Ortiz testify, correct?

15        A.      Yes.     I heard his testimony yesterday, sure.

16        Q.      And you agreed with Walmart's counsel that you

17   heard Mr. Ortiz' testimony and that it was consistent with

18   what you would have predicted to be the finding from your

19   research.    You just testified to that, right?

20        A.      Just to be --

21        Q.      Right?

22        A.      -- to be careful, I was only testifying that I

23   agreed that the sales results that he discussed would be

24   consistent with the kind of study I did.

25        Q.      So is it your position, based on what you've heard




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 15 of 167
                                                                              16




 1   today and what Walmart's attorneys have told you, that you

 2   understand that Walmart is trying to convince this jury that

 3   the Backyard Grill brand had no value, that Walmart received

 4   no benefit from using that brand?          You understand that to be

 5   Walmart's position, correct?

 6        A.    I don't want to offer an opinion about the legal

 7   interpretation of what's at issue here.

 8        Q.    I'm not asking you for your opinion.             I'm asking

 9   you for your understanding, sir.          You understand that to be

10   Walmart's position; yes or no?

11        A.    Well, I just understand that I was asked to measure

12   the degree to which the Backyard Grill brand was causing

13   consumers to be more likely to purchase the products.               That's

14   what I understood my assignment here to be.

15        Q.    Okay.    But as you sit here today, do you understand

16   that to be Walmart's position or not, or do you not have an

17   understanding one way or the other?

18        A.    I would say I don't have a specific understanding

19   one way or another as you've asked the question.

20        Q.    You're not here then to offer an opinion in this

21   case regarding the value of The Backyard brand to Walmart,

22   are you?

23        A.    That's correct.

24        Q.    You cannot offer any assessment of the value of the

25   brand to Walmart, can you?




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 16 of 167
                                                                                 17




 1           A.   Well, the kind of study I did might go into an

 2   analysis related to the value, but no, I'm not here

 3   specifically to offer some opinion about the value.

 4           Q.   So it's fair to say, then, you cannot offer a

 5   specific assessment of the value of the brand to Walmart,

 6   true?

 7           A.   Yes.   I was not asked to estimate the value of the

 8   brand to Walmart.

 9           Q.   And you cannot offer any opinion in this case

10   regarding the relative value of The Backyard grill brand as

11   it relates to any benefit that Walmart would have received

12   from using that brand, can you?

13           A.   As you've asked the question, I don't understand

14   that to be my assignment, no.

15           Q.   One last question.      You didn't conduct a study to

16   measure the relative importance of The Backyard brand that

17   Variety owns, did you?

18           A.   No, I was not asked to study the Variety brand.                I

19   was simply asked to measure the extent to which the brand

20   Backyard Grill caused consumers to be more likely to buy

21   Walmart's branded grill products.

22                MR. SHAW:    No more questions, your Honor.            Thank

23   you.

24                THE COURT:    Any redirect?

25                MR. HOSP:    Nothing further, your Honor.




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 17 of 167
                                                                         18




 1              THE COURT:      Thank you.     You can step down.

 2                             (Witness Excused)

 3              THE COURT:      Next witness.

 4              MR. PUZELLA:      Your Honor, Walmart calls Mr. Graham

 5   Rogers.

 6                                GRAHAM ROGERS

 7              having been duly sworn, testified as follows:

 8              THE WITNESS:      I do.

 9              MR. PUZELLA:      May I approach, your Honor?

10    (Attorney Puzella providing exhibit binder to the witness)

11                             DIRECT EXAMINATION

12   BY MR. PUZELLA:

13        Q.    Good morning.

14        A.    Good morning.

15        Q.    Could you introduce yourself to the jury, please?

16        A.    Yes.    My name is Graham Rogers.

17        Q.    Mr. Rogers, what do you do?

18        A.    So I have more than 20 years of experience in

19   valuing intellectual property and determining monetary

20   damages in the forms of lost profits, reasonable royalties,

21   other types of damages claimed and intellectual property

22   matters which would include trademarks and patents and

23   copyrights.    I also have experience in pricing of

24   intellectual property, and I'm experienced in analyzing

25   financial, economic and accounting information to assist in




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 18 of 167
                                                                               19




 1   determining what the monetary damages would be in litigation

 2   matters such as this.

 3        Q.     Tell us about your educational background.

 4        A.     So I graduated in 1987 with a Bachelor of Science

 5   in physical science from the United States Naval Academy.                 I

 6   then graduated in 1996 with a Master's in business

 7   administration with an emphasis in finance and economics from

 8   the University of Chicago.

 9        Q.     Tell us a little bit about your work experience,

10   the 20 years you just described.

11        A.     As of right now, I have my own firm.            My own firm

12   is called Rogers Damages and Valuation Services headquartered

13   at Charlotte, North Carolina.         But before that I had seven

14   years as a Naval officer.        I spent seven years as an officer

15   in the military and after graduating from business school,

16   the rest of my work has been in the area of litigation

17   support and the valuation of intellectual property.

18               So that's about I think more than 22 years' worth

19   of work in the areas that I described earlier, and those

20   firms would have been primarily the Big Four accounting firms

21   or boutique firms specializing in litigation support

22   services.

23        Q.     What's a Big Four accounting firm?

24        A.     Big Four accounting firms are firms -- the names of

25   the firms are -- see if I can get them right.              KPMG, PwC,




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 19 of 167
                                                                            20




 1   Deloitte and -- I'm drawing a blank on the other one.

 2        Q.      That's all right.      Do you hold any professional

 3   certifications?

 4        A.      Yes.   I am an ASA, which stands for accredited

 5   senior appraiser, in business valuation from the American

 6   Society of Appraisers.       I am also a CVS, certified valuation

 7   specialist, from the Royal Institute of Chartered Surveyors,

 8   which is an international-based organization.              And I'm also a

 9   CLP, certified licensing professional, from the Licensing

10   Executives Society.       And with regards to the CLP, I'm also

11   certified as a trainer, so I actually train people in how to

12   value and price intellectual property.

13        Q.      And have you prepared a resume that lists your

14   academic and work experience?

15        A.      Yes.

16        Q.      Could you turn to Exhibit D-148 in the binder.

17        A.      (Witness complying).

18        Q.      Is this your professional resume, sir?

19        A.      Yes.   This is -- yes.

20                MR. PUZELLA:     I offer it, your Honor.

21                THE COURT:     It's received.

22      (Defendant's Exhibit No. D-148 received into evidence)

23        Q.      (By Mr. Puzella)     Approximately how many times have

24   you acted in a case to address the issues such as those in

25   this case?




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 20 of 167
                                                                                21




 1        A.    I've been hired to look at intellectual property

 2   matters probably 80 or 90 times.          Of the --

 3        Q.    What types of cases are those?

 4        A.    I'm sorry.

 5        Q.    What types of cases are those?

 6        A.    Those would be patents, trademark, copyrights,

 7   trade secrets.     Could be a combination of the above.             I refer

 8   to them as complex commercial litigation cases.               So the CV

 9   covers my complex commercial litigation cases and of the 80

10   or 90, I think probably 20 or so are just trademark cases.

11        Q.    And are those cases identified in your resume?

12        A.    Yes, they are.

13        Q.    And are there more cases since the time you

14   prepared your resume?

15        A.    Yes.    I think there's about 20 additional cases and

16   of those 20, I think there's nine are trademark matters.

17        Q.    In those trademark matters have you addressed the

18   issues that you're going to address today with this jury

19   concerning our issues?

20        A.    Definitely the issue of monetary damages.                Each

21   case is fact specific, so each case might have different

22   types of damages that the parties seek, but all of them -- in

23   all the cases I'd be looking at monetary damages.

24        Q.    And generally speaking, do you in your practice

25   work only for defendants and not for plaintiffs, or do you




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 21 of 167
                                                                                22




 1   work for both?

 2        A.    I work for both.       And over the duration of my

 3   career, I think it's about 50/50 as far as which side.               It

 4   ebbs and flows depending on the year and how much I might do

 5   for plaintiff versus how much I do for defendant, but I think

 6   over the time period it would be about even.

 7              MR. PUZELLA:      Your Honor, I offer Mr. Rogers as an

 8   expert.

 9              THE COURT:      Do you have any objection?

10              MR. ADAMS:      Not now.

11              THE COURT:      All right.     He'll be -- (brief pause).

12   See, normally witnesses can't express an opinion if it's

13   something the jury can figure out on their own.               If you don't

14   need an expert, then you just -- it's for you to decide.                  And

15   the Court has to decide whether the witness has sufficient

16   education, experience, background, things of that sort in

17   order to provide you with an understanding or with an

18   evidentiary basis in order to do your job.

19              I'll allow him to be an expert subject to further

20   review of the Court.

21              MR. PUZELLA:      Thank you, your Honor.

22        Q.    (By Mr. Puzella)       Mr. Rogers, have you seen any

23   evidence that Variety has suffered any harm due to Walmart's

24   conduct in this case?

25        A.    No, I have not seen any evidence to support that.




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 22 of 167
                                                                         23




 1        Q.    And have you examined Variety's sales of its grills

 2   and grilling accessories during the relevant period of time?

 3        A.    Yes, I have.

 4        Q.    Can you turn to Exhibit DDX-15 in the exhibit

 5   binder in front of you?

 6        A.    I'm sorry, what number?

 7        Q.    What is DDX-15?

 8        A.    DDX-15 is a summary that I prepared to graph

 9   Variety's sales over the time period.

10        Q.    And is this a document you prepared yourself?

11        A.    Yes.

12        Q.    How did you go about preparing it?

13        A.    Well, I was provided information with regards to

14   Variety sales over the time period as part of the discovery

15   in this case.     So this is basically a summary of that

16   information that was provided to me.

17        Q.    What does DDX-15 tell you?

18        A.    Well, it tells me that over the time period the

19   sales have gone up.

20        Q.    Mr. Rogers, do you understand what types of

21   monetary remedies Variety is claiming in this case?

22        A.    Yes, I understand that they're claiming Walmart's

23   profits and a reasonable royalty on Walmart's revenue.

24        Q.    And have you arrived at an opinion regarding

25   Variety's demand for Walmart's profits and a royalty in this




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 23 of 167
                                                                           24




 1   case?

 2           A.    Yes.

 3           Q.    And what materials did you review to arrive at that

 4   opinion?

 5           A.    So I reviewed the information that was provided to

 6   me through discovery, which would be sales information from

 7   Variety, store locations from Variety, which would include

 8   the location and address of their stores.

 9                 From Walmart's, I've received a variety of

10   documents and they would include spreadsheets that included

11   sales -- revenue information as far as sales, cost

12   information, documents that also identified Walmart's stores

13   by store number and the corresponding addresses of those

14   stores.      I reviewed the survey that Dr. Van Liere submitted

15   in this case, and I also have been listening to the testimony

16   provided by the witnesses, so I've listened to all the

17   testimony that's -- and I've included that as well.

18           Q.    Before we talk about your opinion, I would like to

19   ask you whether you performed a valuation of Variety's

20   trademark in this case.

21           A.    No, I did not do a valuation.

22           Q.    Why not?

23           A.    Well, I wasn't asked to do that.         And the types of

24   damages that they're seeking, profits would not necessarily

25   require you to do a valuation.          With regards to a valuation,




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 24 of 167
                                                                            25




 1   they would be useful if you were trying to identify

 2   degradation in value of a trademark.           They would be useful in

 3   determining potentially the relative strength of the parties

 4   involved.   But without -- I've heard lots of comments here

 5   about the trademark has value.          There's really no way to

 6   determine whether or not Variety's trademark has value

 7   without conducting an actual valuation.

 8        Q.     Did Professor Poindexter, Variety's expert, did he

 9   perform a valuation of Variety's own trademark in his

10   analysis?

11        A.     No.

12        Q.     Mr. Rogers, what is your expert opinion in this

13   case concerning a reasonable royalty and disgorgement of

14   profits?

15               MR. ADAMS:     Objection, your Honor.         No foundation.

16               THE COURT:     Overruled.

17        A.     So with respect to profits, based on the

18   information that I've had -- I've heard, the analysis that

19   I've heard and the testimony I've heard, the review of Dr.

20   Van Liere's survey, I see no evidence to support that The

21   Backyard trademark caused consumers to purchase the products

22   in question.      So if the products in question weren't being

23   driven by The Backyard trademark, then the attributable value

24   of the trademark to the profits would be zero.              In this case

25   the value attributable to the trademark would be zero with




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 25 of 167
                                                                            26




 1   regard to profits.

 2                   With regards to royalties, it's my opinion that

 3   royalties would not be an appropriate damages remedy in this

 4   case.        If the Court were to award royalties, I see no

 5   evidence at this point to justify any rate, let alone a rate

 6   of 5 or 10 percent.

 7           Q.      Let's work backwards from that opinion and talk

 8   first about your opinion concerning profits.              How did you go

 9   about arriving at an opinion?           What did you do?

10           A.      Well, the first thing I wanted to do was find out

11   where the parties competed or overlapped.             That was important

12   to me because I needed to find out where the parties competed

13   for sales.        In those areas where the parties did not compete,

14   there's no way that those sales that Walmart made would have

15   been attributed to Variety's trademark.

16                   So the first thing I did was I did an analysis

17   looking at it on a state-by-state level, and I identified the

18   16 states and DC.        And then secondly I did an analysis on a

19   more granular level comparing it on a store-by-store basis.

20           Q.      What did you do next?

21           A.      Well, the next thing I did, again using the

22   documents, the sales information, the locations of both

23   Variety's and Walmart's stores, I identified the fact that

24   there were 16 states plus DC.           So I looked at Walmart's sales

25   information, the cost information.           I was able to filter and




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 26 of 167
                                                                               27




 1   identify only those sales that showed up in the 16 states and

 2   DC.

 3         Q.   And did you have a third and final step?

 4         A.   So once I identified the sales revenue and the

 5   costs, that allowed me to identify the profits, of which I

 6   also took a look at what other incremental profits might be

 7   included in that to get to a level of incremental

 8   profitability.     Once I identified the incremental profit, the

 9   last step was looking at how much of those profits were being

10   driven by The Backyard trademark in question here.

11         Q.   Mr. Rogers, have you prepared a Demonstrative that

12   illustrates the calculations that you performed?

13         A.   Yes.

14         Q.   Could you look at DDX-8 in your binder.              What is

15   DDX-8?

16         A.   DDX-8 is the simple calculation to arrive at a

17   number of incremental profits.          On the left-hand side it's

18   simply sales revenue minus the cost of goods sold to get to a

19   gross profit level.      And on the right-hand side you have

20   gross profit less your variable costs, any identifiable

21   variable costs that have to be subtracted from gross profit

22   to end up with incremental profit.

23         Q.   Is this the calculations that you performed?

24         A.   Yes.

25         Q.   And to your understanding as relates to the




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 27 of 167
                                                                               28




 1   left-hand side, sales revenue minus cost of goods sold and

 2   gross profit, Professor Poindexter agrees with you as to how

 3   to calculate gross profit?

 4        A.    Yes.

 5        Q.    And to your understanding on the right-hand side,

 6   Professor Poindexter agrees that variable costs should be

 7   deducted, correct?

 8        A.    My understanding is he agrees that -- with the idea

 9   that variable costs should be deducted.            My understanding is

10   he doesn't agree with how I've identified the variable costs.

11        Q.    And do you understand that Professor Poindexter

12   agrees that ultimately it's incremental or contribution

13   profit that the jury should consider when it's looking at

14   whether the number or profit to potentially disgorge?

15        A.    Yes.

16        Q.    Let's talk about your calculations with respect to

17   the 16 states and DC that you just described.              What did you

18   do to calculate Walmart's sales revenue for those states?

19        A.    As I was describing earlier, I received

20   spreadsheets from Walmart -- as you can imagine, they were

21   very voluminous -- with the number of sales.              I think the

22   database that I developed was more than 5 million rows' worth

23   of data.   But using that sales and cost information that I

24   was able to create, as I discussed earlier, I also had a

25   separate document that identified Walmart's stores by their




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 28 of 167
                                                                         29




 1   store locations.     So by combining these two together, I was

 2   able to filter the information and find and identify only the

 3   sales and costs associated with sales in the 16 states plus

 4   DC.

 5         Q.   Have you conducted this kind of state-by-state or

 6   market area analysis like this in other cases?

 7         A.   Yes.     It would be common in a patent infringement

 8   case with regards to a lost profit claim to see whether or

 9   not the parties overlapped and whether or not they would have

10   been able to make a sale from a lost sale.

11         Q.   Did you ultimately calculate sales revenue based on

12   the 16 states and then calculate various numbers as you just

13   described based off that --

14         A.   Yes.

15         Q.   -- revenue figure?

16         A.   Yes.

17         Q.   Did you prepare a Demonstrative that illustrates

18   your calculations?

19         A.   I did.

20         Q.   Could you turn to Exhibit DDX-10 in your binder in

21   front of you.

22         A.   (Witness complying).

23         Q.   Could you tell the jury what DDX-10 is?

24         A.   So DDX-10 talks about the -- it summarizes the

25   information that I analyzed and -- in identifying the sales




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 29 of 167
                                                                             30




 1   revenue and the costs to get to a gross profit and also

 2   summarizes the information I identified from variable costs

 3   and reduced -- and showing the reduction of those variable

 4   costs from the gross profit to end up at an incremental

 5   profit figure.

 6        Q.    Did you prepare that yourself?

 7        A.    I did.

 8        Q.    Can you walk the jury through this exhibit and

 9   explain to them what the various figures represent and how

10   you calculated them beginning on the left?

11        A.    Sure.    First of all, this is set up very similar to

12   that last simple slide that I showed you, which was on the

13   left-hand side.     You had sales minus your costs of goods sold

14   to get to the gross profit.         In this case, again, I'm only

15   looking at the 16 states plus DC sales with regards to

16   Walmart.   And by making that -- identifying that filter, I

17   was able to identify that the sales revenue which shows up in

18   Box 1 there is $395 million -- $395,316,314.71.               And the next

19   box down is the identification of the cost of goods sold

20   associated with those sales in those 16 states and DC, Box 2,

21   and that number is 285,494,983.92.

22        Q.    Again, Professor Poindexter agrees with you it's

23   proper for the jury to deduct cost of goods sold from

24   revenue, correct?

25        A.    Yes.




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 30 of 167
                                                                               31




 1           Q.      Okay.

 2           A.      So to get to gross profit, Box 3, as I described

 3   earlier, it's simply the sales revenue less cost of goods

 4   sold.        In this case it's 109 million -- 109,821,330.79.

 5           Q.      What did you do next?

 6           A.      So as I described earlier, the next thing I wanted

 7   to do was identify if there were any variable components that

 8   need to be considered and needed to be reduced or subtracted

 9   from their gross profit to end up with an incremental profit

10   figure.        So when I analyzed and looked at the information, I

11   identified three costs that need to be identified as far as

12   being variable.         The first one was shipping costs, the next

13   was the variable components of SG&A, and the third component

14   was incremental taxes.

15           Q.      Let's take the additional costs one at a time.           Why

16   in your opinion is it appropriate to deduct incremental

17   shipping costs shown in 4A?

18           A.      Well, the gross profit -- well, the cost of goods

19   sold identifies the costs associated with getting the product

20   to a Walmart distribution center.          It does not cover the

21   cost -- shipping cost to get the product from the

22   distribution center to a store.          Or the cost of getting the

23   product from a distribution center to an end customer.              So

24   those shipping costs that show up in 4A are identifying those

25   costs to get the product from a distribution center to either




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 31 of 167
                                                                            32




 1   a store or from a distribution center to a customer.

 2        Q.    And are those variable costs or fixed costs?

 3        A.    Well, they're variable because they would not have

 4   been incurred unless the product was actually sold.

 5        Q.    And again, Professor Poindexter agrees that

 6   variable costs should be deducted to arrive at incremental

 7   profit, correct?

 8        A.    Yes.

 9        Q.    Can you describe the next box, 4B, variable SG&A.

10   What's that?

11        A.    Before we do that, can I do a quick explanation of

12   how I came up with the shipping costs?

13        Q.    Of course.

14        A.    With the shipping costs there's -- companies of any

15   size report shipping costs and using something they call a

16   freight factor.     The freight factor contrasts the shipping

17   cost as a comparison or as a percentage of sales revenue.              So

18   I asked Walmart for freight factors with regards to the

19   shipping costs to get the products from the distribution

20   center to either the store or to the end customer, and I was

21   provided two separate freight factors.            First one was from

22   Walmart stores, which covered the shipping from a

23   distribution center to a store.          And the second one was from

24   dot-com, so it included the Internet sales to identify those

25   costs to ship a product from a distribution center to an end




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 32 of 167
                                                                             33




 1   customer, to a home.       And taking those two freight factors

 2   which are percentages, I was able to apply those percentages

 3   to the sales revenue that showed up in Box 1 and identified

 4   the incremental shipping costs at 5,273,026.85.

 5        Q.     Could you walk us through how you calculated SG&A,

 6   perhaps beginning with what it is?

 7        A.     So SG&A is selling, general and administration

 8   costs.    Those are costs -- I think you heard Dr. Poindexter

 9   say yesterday those are costs that might include store

10   salaries, distribution center salaries, payroll taxes,

11   utilities, insurance, advertising, other types of overhead

12   costs, and to calculate SG&A, the variable portions of SG&A,

13   and because SG&A is made up of both fixed and variable

14   components.

15               So what I was doing is identifying only the

16   variable component of the SG&A.          To do that, there are two

17   types of methods you can use to calculate the variable

18   components.    The first one that Dr. Poindexter talked about

19   yesterday was an account-by-account basis and what he

20   described as going and sitting and -- with a company

21   president, controller or whatever, and going through each

22   individual detailed line item, pulling invoices, pulling

23   receipts, finding out how much of it was -- how much of each

24   individual cost was variable versus how much is fixed.              A

25   company of any size, like a company the size of Walmart, it




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 33 of 167
                                                                             34




 1   would be impossible to do that task.

 2                   So the other way to identify the variable

 3   components of SG&A is something referred to as a regression

 4   analysis.        It's a statistical method used to estimate the

 5   relationship between two variables and to report that

 6   relationship.        So I used the regression method.

 7           Q.      And generally speaking, how did you do the

 8   calculations of the regression analysis?             What did you do?

 9           A.      So regression analysis, to do that those -- to do a

10   regression -- the functions of that are actually built into

11   most spreadsheet programs like Microsoft Excel.               I use

12   Microsoft Excel.        I used the regression package associated

13   with Microsoft Excel and was able to run the regression and

14   end up with a determination that 18.22 percent of revenues is

15   a good identifier of the variable components of SG&A.

16           Q.      And how did you arrive at the figure in Box 4B?

17           A.      So like I said, it's 18.22 percent of revenue, so

18   again, I was able to go back to Box 1, the revenue, multiply

19   it by the 18.22 percent as shown in the regression, and that

20   number shows up in 4B, which is $72,026,632.54.

21           Q.      Now, the shipping costs and the -- well, strike

22   that.        You've identified 4B as variable SG&A.        A moment ago I

23   believe you testified SG&A can be both a fixed cost and a

24   variable cost, correct?

25           A.      There's components of it.     Some will be fixed, some




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 34 of 167
                                                                                 35




 1   will be variable.

 2           Q.    Could you explain to the jury why in your opinion

 3   it's appropriate to deduct the variable portion?               What does

 4   the variable portion mean?

 5           A.    Well, again, the -- I'm trying to get down to the

 6   incremental profit, so I'm trying to get down to what's the

 7   profit associated with additional sales of products.                So to

 8   do that I need to identify all of the incremental components

 9   of costs other than just cost of goods sold, and that's why

10   I've identified these three different types of costs.

11           Q.    What makes a cost variable?        Could you explain

12   that?

13           A.    The fact that they vary.       The fact that they change

14   with the additional sales.

15           Q.    So with an additional sale, you would incur an

16   additional cost?

17           A.    Yes.

18           Q.    What did you do next?

19           A.    The final category of variable costs that I

20   identified were incremental taxes.           So incremental taxes vary

21   because in this case we're looking at trademark -- looking at

22   sales of Walmart that Walmart actually made, so they actually

23   made these sales.      They generated revenue.         They generated

24   profit.      And since they generated profit, they also paid

25   taxes on those.      So since they paid taxes on those, those




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 35 of 167
                                                                         36




 1   become a variable cost, and so I identified the incremental

 2   cost -- incremental portions of the taxes based on the amount

 3   of sales that were identified.

 4           Q.   And what was the figure that you came up with?

 5           A.   So Box 4C, I came up with 10,372,127.09.

 6           Q.   Once you calculated 4A, 4B and 4C, what did you do

 7   next?

 8           A.   As the slide shows, I literally added the boxes

 9   together to get the number shown up in Box 4, and then I

10   subtracted that from the gross profit and you end up with

11   your incremental profit in Box 5, which is $22,149,544.31.

12           Q.   And what does the $22 million in Box 5 represent?

13           A.   Well, that represents the incremental profit, in

14   other words, the profit that would be potentially available

15   to -- for disgorgement.

16           Q.   For the 16 states that you looked at in this

17   analysis?

18           A.   For the 16 states plus DC, yes.

19           Q.   Have you learned anything else that affects your

20   profit calculations?

21           A.   Yes.   After I did the analysis, I understood or I

22   found out that with regards to the Internet sales, the

23   dot-com sales, there's a shipping revenue component that I

24   was made aware of after the fact, and so to be accurate I

25   wanted to go -- I went back and adjusted the numbers to




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 36 of 167
                                                                         37




 1   incorporate the shipping revenue associated with the dot-com

 2   sales.    So that increases the incremental profit by

 3   $389,293.68, so the adjusted incremental profit is

 4   22,538,837.99.

 5                MR. PUZELLA:     Your Honor, I offer DDX-10.

 6                THE COURT:     It will be received.

 7     (Defendant's Exhibit No. DDX-10 received into evidence)

 8        Q.      (By Mr. Puzella)     Now, you mentioned that you also

 9   calculated Walmart's revenue and costs for sales at a

10   different geographic location.          Could you tell us about that?

11        A.      Sure.   Again, the first thing I did was I looked at

12   on a state-by-state level, but the more I looked at the data,

13   the more I started to realize there are areas within a state

14   where the parties didn't overlap.          Therefore, it didn't

15   compete for the sales.       Again, with the idea I'm trying to

16   identify those sales where any of Walmart's profits would be

17   associated with Variety's trademark, I wanted to find out

18   exactly where the parties competed and by doing an analysis

19   on a store-by-store level, I was able to, I think, get closer

20   to that determination.

21        Q.      Could you -- have you prepared any demonstratives

22   that illustrate this store-by-store analysis that you

23   conducted?

24        A.      Yes.

25        Q.      Could you turn to Exhibit DDX-13 in your binder,




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 37 of 167
                                                                                   38




 1   please.

 2        A.    (Witness complying).

 3        Q.    Are these the exhibits you prepared?

 4        A.    Yes.

 5        Q.    Could you walk us through --

 6        A.    Sure.    So these are just examples of a couple

 7   different states.      So the first one is the State of Florida,

 8   which I'm sure we all recognize.          The little black dots

 9   represent a Variety store location with a radius built around

10   it, a mile radius built around it.

11              The next one overlays that with all the Walmart

12   store locations.     So as you can see, there are a number of

13   Walmart stores that are outside of a footprint of a Variety

14   store, with the Variety stores being mainly in the northeast

15   around Jacksonville and the northwest, and also in and around

16   the Orlando area.      There are a number of stores in the Tampa

17   Bay or Miami or Fort Lauderdale area that are hours away from

18   the closest Variety store.

19              I also looked at West Virginia as an example.                 In

20   West Virginia Variety has two stores and they're right in the

21   bottom portion of the state.         The next slide overlays it with

22   Walmart locations, and there's only one store in West

23   Virginia that falls within that Variety footprint.                  The rest

24   of the stores in West Virginia fall outside that footprint.

25   Again, many hours from the closest Variety store.               So I




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 38 of 167
                                                                                   39




 1   thought looking at it store-by-store level was more accurate

 2   to determine where the parties competed.

 3        Q.    Have you conducted a more detailed geographic

 4   overlap analysis such as you just described during your

 5   career?

 6        A.    Yes.    It's done frequently in patent infringement

 7   cases looking at where sales forces might overlap.                  If one

 8   company's sales force overlaps with another company's sales

 9   force, they're likely to have been able to have made a sale

10   or compete for the same sale.

11        Q.    How did you arrive at a distance to consider from a

12   Variety store to conduct your analysis?

13        A.    Well, I knew there would be some distance, but I

14   didn't know what that distance was, and so I started out by

15   doing some independent research.          And the independent

16   research that I did, I identified a survey that was off the

17   Internet that identified how far retail customers were

18   willing to travel to buy products from a retail store, and

19   that survey showed it was between 12 and 23 minutes.                  So 12

20   and 23 minutes.     Depending on whether you're doing highway

21   driving or local town driving, that can vary a little bit.

22   So to be conservative, I picked a number of 25 miles.                  So the

23   radius that I picked was 25 miles.

24        Q.    And did you consider any other things in your

25   analysis of what to use as a radius in this geographic




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 39 of 167
                                                                             40




 1   analysis?

 2        A.     Yes.   The first thing I did was I looked at how far

 3   Variety placed its stores, and in a number of locations

 4   Variety was within 5 miles of their own stores.               So that told

 5   me that Variety thought that their penetration was half of

 6   that or about two-and-a-half miles.           I also had conversations

 7   with Walmart personnel and I talked to somebody in their data

 8   analytics group and asked them if they had information on

 9   their customers and how far their customers were willing to

10   travel, and they told me they would expect their customers to

11   travel between 5 to 7 miles.         So both those data points told

12   me that the 25-mile radius that I identified for the survey

13   was very conservative in Variety's favor.

14        Q.     So once you identified the 25-mile radius, what

15   happened?   Did you -- how did you use that information?              What

16   did you do next?

17        A.     Well, similar to the calculation I did before in

18   the 16 states and DC level, since I had the information on

19   store locations by address, I was able to use mapping

20   software and identify that there are 1,166 stores within a

21   25-mile radius of a Variety store.

22        Q.     And once you identified the 1,166 Walmart stores

23   that are within 25 miles of a Variety store, what did you do

24   with that information?

25        A.     Put together the same analysis that I did before.




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 40 of 167
                                                                                    41




 1   So I was able to identify the sales and the costs information

 2   using the same sales and cost information I used before and

 3   filtered it only for the 1,166 stores and created an

 4   incremental profit figure based on that analysis.

 5        Q.    Did you prepare an exhibit similar to the one we

 6   saw previously that illustrates your calculations?

 7        A.    Yes, I did.

 8        Q.    Could you turn to Exhibit DDX-11, please.                Is

 9   DDX-11 the calculation that you prepared based on your

10   25-mile radius analysis?

11        A.    Yes, it is.

12        Q.    And did you perform these calculations yourself?

13        A.    I did.

14        Q.    You don't need to walk us through it in great

15   detail here because we just did it with the other slide, but

16   could you just briefly walk the jury through the calculations

17   that you performed as shown in the slide?

18        A.    Sure.    On the left-hand side set up the same way to

19   get to gross profit, you would take Box 1 minus Box 2.                   And

20   then on the right-hand side the variable components of -- the

21   variable expenses and additional costs I identified for

22   shipping costs, variable SG&A and incremental taxes were

23   calculated the same way.

24              When you subtract the incremental costs, variable

25   costs from gross profit, you end up with incremental profit




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 41 of 167
                                                                         42




 1   of $12,939,945.61.        And then I also had to take a look and

 2   see if what -- the same effect with regards to what the

 3   dot-com shipping revenue is so it had the same effect over

 4   the 939.     Adjusted incremental profit is profit -- adjusted

 5   incremental profit $13,329,239.30.

 6                MR. PUZELLA:     Your Honor, I offer DDX-11.

 7                THE COURT:     You offer that?

 8                MR. PUZELLA:     I offer DDX-11.

 9                THE COURT:     Received.

10     (Defendant's Exhibit No. DDX-11 received into evidence)

11        Q.      (By Mr. Puzella)     Mr. Rogers, what does the

12   $13 million figure there represent?

13        A.      Again, it represents the incremental profit

14   associated with sales of products by Walmart of the 1,166

15   stores and it's the incremental profit available for

16   disgorgement.

17        Q.      Does Dr. Poindexter agree with you that the jury's

18   consideration in profit should be limited to the sales by the

19   1,166 Walmart stores within 25 miles of a Variety store?

20        A.      No.   I believe he would say it should be within all

21   50 states.

22        Q.      And do you agree with him on that?

23        A.      No, I don't.

24        Q.      Nonetheless, have you prepared a summary that

25   illustrates the calculations of Walmart's revenue and costs




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 42 of 167
                                                                         43




 1   for all 50 states?

 2        A.    Yes, I have.

 3        Q.    And did you prepare it exactly as you have the

 4   prior two slides?

 5        A.    Yes.

 6        Q.    Could you turn to DDX-9 in your binder, please.

 7        A.    I'm sorry, did you say 9?

 8        Q.    9.

 9        A.    Okay.

10        Q.    What is DDX-9?

11        A.    DDX-9 is the summary that I put together based on

12   the analysis of looking at the sales and costs information to

13   end up with incremental profit associated with all U.S.

14   geographies.

15        Q.    So for all 50 states?

16        A.    Yes.

17        Q.    This is Dr. Poindexter's position?

18        A.    Well, his number is slightly different because the

19   number that he has actually is about $109,000 more, because

20   in that number there are sales from the dot-com into 41

21   international countries.        So I excluded the sales into the 41

22   international countries to look at only U.S. geographies, so

23   that's what this number is.         So my number on the revenue line

24   will be about $109,000 lower than Dr. Poindexter's.

25        Q.    Because you took out these foreign sales?




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 43 of 167
                                                                                  44




 1           A.   Yes.

 2           Q.   So again, without walking us through in great

 3   detail, could you just illustrate what the jury is looking at

 4   here?

 5           A.   Sure.   Again, it's the same calculation.              On the

 6   left it's sales revenue minus cost of goods sold to end up

 7   with a gross profit.       On the right-hand side I'm looking at

 8   identifying the incremental costs the same way I've done in

 9   the other analysis.      When I subtract out -- add up the

10   variable costs and subtract them from gross profit, I end up

11   with incremental profit figure in Box 5 of 48,206,179.59.

12                And then the last step, again, is looking at what

13   the effect of the sales revenue from the dot-com that I've

14   explained earlier, and the effect of that when you look at it

15   on a US geography basis is $930,241.51.            So the adjusted

16   incremental profit for the sales -- Walmart's sales for the

17   U.S. geographies would be $49,136,421.10.

18           Q.   And again, do you think that's the correct amount

19   of profits for the jury to consider?

20           A.   No, I think it should be the number based on the

21   25-mile radius where the parties actually compete for sales.

22           Q.   Do you have an opinion on whether it's appropriate

23   to award any of Walmart's profits?

24           A.   Yes.

25           Q.   And what is your opinion?




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 44 of 167
                                                                               45




 1        A.    Well, my opinion is based on information that I was

 2   provided from Dr. Van Liere's survey, which concluded that

 3   the name on the grill did not cause the sales of Walmart

 4   profit -- or Walmart products.          And it also is based on

 5   testimony that I've heard with regards to -- I think it was

 6   Ms. Dineen talked about consumer research that was done

 7   before they put a name on the product, and that consumer

 8   research showed that the name was not important to the

 9   consumers unless it was a major brand name like Weber.              And

10   then I also heard testimony from Mr. Ortiz that talked about

11   how they sold product without a name on it at all and the

12   sales stayed the same.

13              So those three pieces of information led me to

14   conclude that the profits generated by Walmart in the sales

15   of their products were driven by things other than the name.

16   Price, features, things like that.           And so since they were

17   driven by things other than the name, the amount of profit

18   that was directly attributable to the name, no matter what

19   the level of profits that you're looking at, would be zero.

20        Q.    Have you conducted an analysis like that and

21   considered facts such as those in other cases where you've

22   been -- you've acted as an expert?

23        A.    Yes.    In each one of the trademark matters that I

24   looked at, how much of the profit is attributable to the

25   trademark has to be considered.




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 45 of 167
                                                                              46




 1        Q.    And does your experience in doing IP value work

 2   have relationships to that opinion?

 3        A.    Yes.

 4        Q.    How so?

 5        A.    Well, in doing valuation of IP, when you get down

 6   to an incremental profit figure when you're -- a valuation of

 7   IP might include different forms of IP.            Might include

 8   copyright, a patent and trademark.           It also will include all

 9   the other manufacturing benefits the company brings.                And so

10   the last thing in valuing IP, specifically valuing a

11   trademark in IP, is apportioning the value left over to the

12   different assets used to create that profit.

13        Q.    And you engage in that exercise routinely in your

14   professional life, correct?

15        A.    All the time, yes.

16        Q.    Did Professor Poindexter engage in that analysis?

17        A.    He did not.

18        Q.    Mr. Rogers, what's your expert opinion in this case

19   with respect to whether Variety should receive any of

20   Walmart's profits?

21        A.    My opinion is that based on the information

22   provided by Dr. Kent Van Liere, the testimony that I've heard

23   in this case, that the name does not cause the sales.                And so

24   if the name does not cause the sales, The Backyard

25   trademark -- or the profits generated from those sales are




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 46 of 167
                                                                                47




 1   not attributable to the trademark, and so therefore, again,

 2   no matter what level of profits I'm looking at, none of those

 3   would be attributable to the trademark.

 4        Q.    Let's discuss Variety's demand for an award of

 5   royalty in this case.       What's a royalty?

 6        A.    So a royalty -- I think we've heard testimony on

 7   this yesterday.     A royalty would be a fee received when a

 8   licensor and licensee enter into an agreement and they agree

 9   to pay -- one party agrees to pay another party for the use

10   of their -- in this case a trademark.            It could be a patent,

11   a trademark, it could be a copyright, a variety of things.

12        Q.    What's your understanding regarding Variety's

13   request for royalty?

14        A.    My understanding is they're claiming either

15   5 percent or 10 percent of Walmart's sales revenue.

16        Q.    And why do you say either 5 percent or 10 percent?

17        A.    I heard two people testify yesterday.              One I think

18   testified that it was 10 percent, Mr. Blackburn, and then I

19   heard Dr. Poindexter testify later in the day that his

20   numbers would support a number of around 5 percent.                 At least

21   5 percent I think is what he said.

22        Q.    And have you formed an opinion as to whether it's

23   appropriate to award Variety a royalty at all?

24        A.    Yes.    It's my opinion that royalties in this case

25   would not be an appropriate measure of damages.               And what I




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 47 of 167
                                                                                 48




 1   mean by that is normally in a situation like this when you're

 2   looking at royalties, you're looking at what's referred to as

 3   a lost royalty.     And a lost royalty would be generated when

 4   there's a previous relationship that has been established

 5   between the parties, so therefore -- and the parties may have

 6   already been paying on that relationship.

 7               And an example might be a local franchise.              Think

 8   about a Subway owner who owns a franchise, and for some

 9   reason there's a falling-out between the franchisor and the

10   franchisee, yet the local store continues to use the sales

11   wrappers that say Subway on it or they continue to use the

12   signage from Subway after the agreement has kind of fallen

13   apart.    And in that case there's a history associated with

14   what -- the franchise fees or royalties that were paid, and

15   so it's easy to calculate what those lost royalties would

16   have been based on the previous historical relationship of

17   the parties in question.

18        Q.     Now, do the parties here have a prior licensing

19   history between them?

20        A.     No.

21        Q.     Has Variety ever licensed its Backyard trademark to

22   anyone?

23        A.     Not that I'm aware of.

24        Q.     Have the parties ever engaged in even negotiations

25   concerning licensing of The Backyard mark from Variety to




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 48 of 167
                                                                         49




 1   Walmart?

 2        A.     No.

 3        Q.     Does the absence of any license agreements between

 4   Variety and Walmart or any other companies affect your

 5   analysis?

 6        A.     Well, with regards to whether or not royalties are

 7   appropriate, I think it does.         Because like I said, in a lost

 8   royalties situation, from my experience you're looking at

 9   identifying those lost royalties that should have been paid

10   based on some historical facts associated to establish that a

11   royalty had been paid or was expected to be paid.

12               In this case I see no evidence of that, so I don't

13   think lost royalties would be an appropriate measure of

14   damages.

15        Q.     Were you here during Dr. Poindexter's testimony?

16        A.     Yes, I was.

17        Q.     And what is your understanding concerning his

18   request for a royalty?

19        A.     Well, like how he establishes a royalty rate?

20        Q.     The percentage.

21        A.     I'm sorry?

22        Q.     The percentage.

23        A.     I believe he said -- I think he said 5 percent, or

24   maybe at least 5 percent, and I believe he's basing that

25   on -- again, I think what he said was -- and I'm sure the




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 49 of 167
                                                                              50




 1   record will correct me if I'm wrong, but I think he said that

 2   he would have expected the royalty rate to be 5 percent.                And

 3   then when he looked at the -- referred to as the Battersby

 4   book, the Battersby book showed a corporate range within 4 to

 5   6 percent, which met what his expectation was going to be

 6   prior to entering the case, from the way I understood his

 7   testimony.        So that's -- that's how I understand he has

 8   created the 5 percent royalty rate.

 9           Q.      And do you agree with the reasons he provided for

10   justifying his 5 percent royalty rate?

11           A.      No.

12                   MR. PUZELLA:     May I approach, your Honor, supply

13   the witness with books?

14                   THE COURT:     Yes.

15           (Attorney Puzella providing books to the witness)

16           Q.      (By Mr. Puzella)      In your opinion is Professor

17   Poindexter's reliance on the Battersby book appropriate?

18           A.      Not in and of itself, no.

19           Q.      Could you explain that?

20           A.      Well, again, if I understand what his analysis was,

21   was he looked at the tables associated with the Battersby

22   book.        That's this book, if you all remember.        It had the

23   tables associated, and it had tables -- we went through it

24   yesterday -- had tables with regard to celebrities and events

25   and other things.        But he looked at the corporate area, which




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 50 of 167
                                                                              51




 1   is the area that I would look at in this case, because the

 2   parties are both corporate parties in this case.

 3                The problem that I have with just looking at this

 4   book without doing any type of further analysis is there's no

 5   way to determine what types of marks were incorporated or

 6   included in developing the range of 4 to 6 percent.                 So

 7   there's no way to make any kind of a comparison or determine

 8   comparable act between Variety's mark and the marks that may

 9   have ended up in the range of 4 to 6 percent.              The detail of

10   those individual licenses are not available in the book.

11          Q.    Do you recall yesterday that book was analogized to

12   an ADA or Kelley Blue Book that someone might look up car

13   prices in?

14          A.    Yes.

15          Q.    Do you agree that that book can be used in that

16   way?

17          A.    Well, not necessarily, because in a Kelley Blue

18   Book, you wouldn't go to the Blue Book and say, I want to

19   sell a pickup truck and that's the only information you have.

20   You have to know whether or not it's a Ford or a Chevrolet,

21   what year it is, what the features are.            You would have to do

22   comparability to identify the most appropriate -- in the case

23   of the Blue Book, the most appropriate pickup truck and

24   compare that to what you're actually trying to sell.

25                So in my opinion what Dr. Poindexter is doing is




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 51 of 167
                                                                           52




 1   he's taking his pickup truck and applying it to an overall

 2   range of corporate rates of 4 to 6 percent and saying it's

 3   analogous without doing any further analysis.

 4        Q.     So would it be fair to say looking at the book and

 5   identifying the 4 to 6 percent range is just a first step in

 6   any analysis?

 7        A.     Absolutely.     It just helps to identify a potential

 8   range.    The problem, again, I talked about with identifying

 9   the book as far as the potential range is I still can't do

10   level of comparability.       What I would normally do in

11   developing a licensing rate would be looking at the databases

12   that are available online, what's referred to as

13   RoyaltySource.com and ktMINE.com, and those will provide me

14   information that may be the same information that's provided

15   in the book, but from that I'll be able to get the actual

16   parties and I'll be able to see the parties involved, and

17   I'll be able to compare the parties to see if they're both

18   corporate, to see if it's a university and a corporate, or

19   just an individual and a corporate.           So I'll be able to --

20   allow me to do the comparison or comparability test I needed

21   to to see -- make sure the facts and circumstances of the

22   license that I'm trying to develop matches best -- the best

23   information possible are available.

24        Q.     Did Professor Poindexter engage in the analysis you

25   just described with respect to the Battersby book?




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 52 of 167
                                                                               53




 1        A.    No.    I think he said it's not available.               The

 2   detail of it was just not available.           And I would agree with

 3   him that the detail in that book is not available.

 4        Q.    Now, Dr. Poindexter also pointed to several license

 5   agreements that Walmart has with other companies.               Do you

 6   recall that?

 7        A.    Yes.

 8        Q.    And what are the trademarks that were covered in

 9   the licensing agreements relied on by Dr. Poindexter?

10        A.    What I remember is General Electric, Farberware,

11   Better Homes and Gardens, Rival, Sunbeam and Snapper, I

12   believe were the different ones.

13        Q.    And have you reviewed all the license agreements

14   upon which Dr. Poindexter relies?

15        A.    Yes, I have.

16        Q.    And did you prepare a Demonstrative that

17   illustrates the terms of those license agreements?

18        A.    Yes.

19        Q.    And did you prepare it yourself?

20        A.    Yes.

21        Q.    Could you look in your binder at DDX-12, please.

22   DDX-12.

23        A.    So this is a summary of the licenses that I

24   reviewed and it's laid out -- the way it's laid out is on the

25   left-hand column you can see the trademarks being licensed,




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 53 of 167
                                                                               54




 1   and then the second column refers to the strength of the mark

 2   of what was licensed.       The next one determines whether or not

 3   that license was either exclusive or nonexclusive, and that's

 4   important because exclusive licenses tend to be priced higher

 5   than a nonexclusive license.

 6              The next column refers to what was licensed.             And

 7   you need to make a comparison as far as what was actually

 8   licensed to make sure you're comparing apples to apples.

 9              The next column talks about products and what was

10   actually licensed in the agreements, and again, you're trying

11   to determine apples and apples.          Was it small kitchen

12   appliances or was it outdoor barbecue grills?

13              So -- and then the last three columns refer to the

14   economics of the license.

15        Q.    And you said a couple times that the exercise here

16   is to determine whether you're comparing apples to apples.

17   Using the chart that includes the terms in the license

18   agreements, could you walk us through whether the license

19   agreements that Professor Poindexter relies on are comparable

20   to a potential agreement, a theoretical agreement, between

21   Walmart on the one hand and Variety on the other?

22        A.    Well, sure.      First of all, my analysis will show

23   that they were not comparable.          And the reasons why they are

24   not comparable is, again, if you look at the first column and

25   you look at the trademarks and what was actually licensed,




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 54 of 167
                                                                                   55




 1   we're comparing General Electric and we're comparing Better

 2   Homes and Gardens to a small regional retailer that has a

 3   little-known brand.      And so there's no comparability in that

 4   aspect.

 5                With regards to exclusivity, the fact that they're

 6   comparing Variety and I believe they're asking for an

 7   exclusive license or saying that what was -- would have been

 8   negotiated was an exclusive license and they're comparing

 9   that both exclusive and nonexclusive in their analysis, so

10   that's a comparison of apples to oranges right there.

11                The next column talks about the products.               And as I

12   was describing earlier, General Electric and Farberware and

13   Rival all has to do with small kitchen appliances.                  Sunbeam

14   also was small kitchen appliances.           Snapper was outdoor power

15   equipment, which I believe was probably leaf blowers or

16   lawnmower.    And then Better Homes and Gardens did have a

17   variety of products, including indoor products and outdoor

18   products.

19                And our case, we're looking at licensing a name for

20   the use on grilling products, so none of these are comparable

21   from a product perspective.         The only one that has -- that

22   I'm aware of that had -- that showed up on grills was Walmart

23   did sell some Better Homes and Gardens grills.              So the only

24   thing that we could be comparable on a product basis would be

25   Better Homes and Gardens.




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 55 of 167
                                                                          56




 1        Q.    Is that shown on your chart?

 2        A.    Yes.    Better Homes and Gardens would be the ones

 3   shown up as either the third or fourth row of information.

 4              The next thing I would have -- next thing I did was

 5   I looked at the economics, and I think we heard testimony

 6   yesterday, and I think Dr. Poindexter would agree that some

 7   of these were based on I think he said cost of goods sold.

 8   They're actually based on first cost.            First cost is actually

 9   further up the line, if you will.          First cost is the cost

10   associated with the product as it comes out of the

11   manufacturing facility.       It doesn't include the costs of

12   tariffs or duty or shipping it to the distribution center.

13              So when I think Dr. Poindexter said, well, you

14   would just take the 5 percent for General Electric, I think

15   he pointed out, and multiply it by the 661 million, that's

16   overstating it because that includes costs associated with

17   duties and tariffs and shipping to a distribution center.            So

18   having a chart that shows both the royalty rates on a cost

19   and a sales revenue basis in one chart I think is misleading

20   because it shows -- it gives you a number of 5 percent

21   without making an adjustment for what that license would

22   really be worth on a net revenue level.            I believe I did that

23   calculation last night.

24              I believe if you look at the 5 percent for the

25   General Electric -- and I had to do it on a cost of goods




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 56 of 167
                                                                              57




 1   sold basis because I didn't have the first cost number.             So

 2   this would be a conservative estimate, but I believe

 3   adjusting that General Electric number would change it to

 4   about 3.75 percent.      And you also had to look -- you would

 5   have to look at that on the Sunbeam license and adjusting the

 6   Sunbeam license because that's also on a first cost basis,

 7   and so the number of 4 percent is also too high because it's

 8   based on a cost basis.

 9              And so for a variety of reasons, none of these

10   agreements that have been identified would be comparable to

11   the license that we would want to negotiate or that would

12   need to be negotiated with Variety assuming the hypothetical

13   negotiation.

14        Q.    So in your opinion does the collection of license

15   agreements that Professor Poindexter looked at between

16   Walmart and other companies, does that provide a basis to

17   arrive at a royalty figure in this case?

18        A.    No.    Again, the only thing that's even remotely

19   close -- and again, I don't think this agreement is

20   comparable because of the strength of the trademark and

21   because of other factors, with like how many trademarks are

22   actually licensed.      But as I said, Better Homes and Gardens

23   actually did -- they did sell products that had Better Homes

24   and Gardens' mark on it, and the royalty rate associated with

25   that would be 1.68 percent.         So -- but again, I don't think




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 57 of 167
                                                                         58




 1   that that's even a comparable license, but my opinion is that

 2   none of these other licenses would be considered as

 3   comparable.

 4        Q.    So as a result, what's your opinion concerning Dr.

 5   Poindexter's opinion that at least 5 percent is an

 6   appropriate royalty amount?

 7        A.    Based on my analysis and based on the comparability

 8   of the licenses that have been identified in this case, I

 9   don't see any evidence to support a royalty rate, let alone a

10   royalty rate of 5 or 10 percent.

11        Q.    Now, Mr. Rogers, if a royalty was awarded, do you

12   have an opinion what would be the appropriate royalty base?

13   What should the percentage be applied to?

14        A.    Dr. Poindexter would say it's the entire sales

15   revenue for the U.S.       I think it would be based on those

16   areas where the parties compete, again, so I think it would

17   be limited to those areas within a 25-mile radius of a

18   Variety store.

19        Q.    So if a royalty is awarded, you believe the royalty

20   should be lower than Dr. Poindexter, and you believe that the

21   royalty percentage should be applied to revenue at the

22   25-mile radius, chart DDX-11, correct?

23        A.    Yes.

24        Q.    Now, part of this royalty exercise is an attempt to

25   understand what the parties might have arrived at in a




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 58 of 167
                                                                                59




 1   hypothetical negotiation, correct?

 2        A.    Yes.

 3        Q.    And did you hear evidence from Mr. Puglisi

 4   concerning other companies that used Backyard in the

 5   marketplace?

 6        A.    Well, yes.      Before that, if you don't mind, I also

 7   heard testimony from Mr. Blackburn that would lay out what he

 8   believes their position would be in a royalty negotiation.

 9   So that gives me -- in a hypothetical negotiation, I need to

10   understand what both parties would be expected to -- or would

11   like to receive in the -- to end up with a reasonable

12   royalty.   So what Dr. Poindexter didn't consider, I don't

13   believe, or that Mr. Blackburn didn't consider was what

14   royalties -- what Walmart's position would be heading into a

15   hypothetical negotiation.

16              And based on the information that was provided by

17   Mr. Puglisi, my understanding or my assessment would be that

18   Walmart would have basically three different options as they

19   sat down to discuss a hypothetical negotiation.               They could

20   have taken the license with Variety or taken a license at

21   whatever rate that they may have agreed to.             They could have

22   gone out and licensed to one of the other parties that Mr.

23   Puglisi -- I'm sorry, I'm pronouncing that name wrong --

24   identified as were currently selling in the market or they

25   could have changed the name.




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 59 of 167
                                                                            60




 1        Q.    So you think that Mr. Blackburn and Professor

 2   Poindexter's opinions concerning the hypothetical negotiation

 3   are incomplete?

 4        A.    I think they're incomplete, yes.

 5        Q.    Now, one last topic, Mr. Rogers.            Do you understand

 6   that Variety is asking for both a reasonable royalty payment

 7   and a portion of Walmart's profits?

 8        A.    Yes, that's my understanding.

 9        Q.    And do you have an opinion on whether Variety

10   should be entitled to both as a matter of economics?

11              MR. ADAMS:      Objection, your Honor.         That goes well

12   outside his report and it's a matter of law for the Court.

13              THE COURT:      Sustained.

14        Q.    (By Mr. Puzella)       In your experience, Mr. Rogers,

15   is a royalty payment a cost that is a variable cost which

16   should be deducted in trying to arrive at incremental profit?

17        A.    If a company were to have to pay a royalty, that

18   would be incremental cost that would have to be included in a

19   calculation of profits.

20        Q.    Mr. Rogers, what's your opinion concerning royalty

21   and profit in this case?

22        A.    Well, as I've testified to, in my opinion, based on

23   the analysis and based on the information and evidence that

24   I've seen from both Dr. Van Liere's survey and Walmart's

25   testimony which stated that there was -- the name did not




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 60 of 167
                                                                         61




 1   cause the sale, so if the name did not cause the sale, then

 2   any profits generated from those sales were driven by other

 3   factors other than the name.         So again, no matter what level

 4   of profit I'm looking at, none of those profits were due to

 5   the name.

 6               With regards to royalties, again, it's my opinion

 7   that royalties are not appropriate in this matter as they are

 8   not technically a lost royalty.          If royalties were to be

 9   awarded, I've seen no evidence to support a royalty rate, let

10   alone a royalty rate of 5 or 10 percent.

11        Q.     For the jury's benefit, based on Professor

12   Poindexter's revenue figure, could you tell them

13   approximately a royalty amount that would be 4 percent on

14   sales throughout the United States?

15        A.     Yes.   So based on Dr. Poindexter's number of

16   revenue, U.S. revenue -- I'm sorry, total Walmart revenue,

17   which I think was 910-some-odd million dollars, 4 percent

18   revenue -- sorry.      A 4 percent royalty rate based on that

19   level of revenue would be $36.4 million, I believe.

20        Q.     What would a 3 percent royalty be?

21        A.     A 3 percent royalty would be -- I think it would be

22   $27.3 million.

23        Q.     What would a 2 percent royalty be?

24        A.     2 percent royalty I believe would be $18.2 million.

25        Q.     What would a 1 percent royalty be?




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 61 of 167
                                                                         62




 1        A.     A 1 percent royalty would be 9.1 million.

 2        Q.     Do you believe any of those amounts should be

 3   awarded?

 4        A.     No.   Because I think if -- again, the final step

 5   was if a royalty were to be awarded, I believe Dr. Poindexter

 6   and Mr. Blackburn were saying it would be an exclusive

 7   license.    If it was an exclusive license, that would mean

 8   Variety would not have been able to participate in the

 9   market, so any profits that they made historically on their

10   products would have to be offset against any royalty that

11   they would have been -- that they would be awarded.

12        Q.     And did Professor Poindexter engage in that

13   analysis?

14        A.     No, he did not.

15               MR. PUZELLA:     No further questions.

16               THE COURT:     Any cross?

17               MR. ADAMS:     Yes, your Honor.

18                              CROSS-EXAMINATION

19   BY MR. ADAMS:

20        Q.     Good morning, Mr. Rogers.

21        A.     Good morning, sir.

22        Q.     We'll put up P-88.       Let's zoom in to the lower part

23   of that page.     Mr. Rogers, on September 15, 2016, you

24   testified under oath in response to questions from Mr. Shaw

25   here that none of your reports or testimony had ever been




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 62 of 167
                                                                          63




 1   excluded by a Court.       Do you recall that testimony?

 2        A.      Yes.

 3        Q.      And --

 4        A.      I said not that I'm aware of; that's correct.

 5        Q.      Let's look at it.      It says, have any reports been

 6   excluded by a Court you're aware of?           And you said, not that

 7   I'm aware.    Has any of your testimony ever been excluded by a

 8   Court?    Not that I'm aware of.        Has any portion -- has any

 9   portion of your reports been limited by a Court, and you

10   said, not that I'm aware of.

11                And you recall on October 11 -- let's put up P-89.

12   On October 11, 2016, in front of Judge Boyle, you testified

13   on behalf -- in response to a question from your own attorney

14   under oath.    Mr. Puzella asked you, to the best of your

15   knowledge have any of your expert opinions on IP damages ever

16   been excluded by a Court?        What was your answer?

17        A.      I said no, again, not to the best of my knowledge.

18        Q.      Okay.    Now, notice Mr. Puzella didn't ask you that

19   question today, did he?

20        A.      I guess I'm not sure.       I don't believe so.

21        Q.      What would your answer have been if he asked you

22   that question under oath?

23        A.      Well, I have had some reports that have been

24   excluded based on information that would be other than my

25   methodologies employed in the cases.




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 63 of 167
                                                                                 64




 1        Q.    Why wasn't that told to Mr. Shaw when he asked you

 2   those questions, and why wasn't it told to Mr. Puzella when

 3   he asked you that question in front of Judge Boyle in October

 4   of 2016?

 5        A.    Well, as I said, I wasn't aware of those.                 Although

 6   lots of times -- I wasn't aware of any of those issues.                 I

 7   don't exactly know when I became aware, but a number of the

 8   issues when a Court makes a ruling, I don't always hear that

 9   as the expert.     So there was a couple that have come to light

10   that -- with regards to some of my reports which I now know

11   have been excluded by a Court with regards to a report.

12        Q.    Did you discuss with Mr. Puzella whether he should

13   ask you that question today?

14        A.    No.

15        Q.    Let's look at P-90.        You testified or provided an

16   expert report in the case of Electro-Mechanical Corporation

17   versus Power Distribution Products in 2013?

18        A.    Yes.

19        Q.    And that was a patent infringement case.                 That's an

20   IP damage case, correct?

21        A.    That's correct.

22        Q.    Now, let's go to pages 14 and 15.             And you were

23   hired in that case to provide both an expert report and

24   testimony; is that right?

25        A.    Yes.




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 64 of 167
                                                                               65




 1        Q.    You see the highlighted portion; portion that says:

 2   Rogers' only calculation regarding lost profits was based on

 3   the entire market value rule.         Rogers opined that EMC had

 4   lost profits totaling $624,494 based -- you calculated the

 5   number based on a certain assumption, didn't you?

 6        A.    I don't particularly remember the specifics.

 7        Q.    It says further down:         Both of these numbers were

 8   based on lost profits from sales in the entire longwall power

 9   systems, rather than only the systems' draw-out tray devices

10   contained therein.      Then it says you calculated a reasonable

11   royalty rate which would be 4.325 percent and you multiplied

12   the royalty rate.      Let's go over to page 15.

13              So the jury ultimately awarded $491,046 in damages,

14   indicating that it accepted Rogers' calculation of lost

15   profits based on the entire market value rule.

16              The Court continues:         I find this award to be

17   clearly excessive given the nature of the evidence.                 Because

18   Rogers failed to provide any calculation of lost profits

19   based on sales of the infringing CS-5 devices alone, the

20   maximum award supported by the evidence was a reasonable

21   royalty based on Rogers' proposed royalty rate of

22   4.35 percent -- 325 percent.         Applying the royalty rate to

23   the defendants' sales of 25 such-and-such devices, the

24   highest reasonable royalty award supported by the evidence is

25   $21,625.




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 65 of 167
                                                                               66




 1              So, Mr. Rogers, because you failed to apply the

 2   calculation to the correct facts in the case, instead of the

 3   $491,046 in damages that you said should be awarded, the

 4   Court only awarded $21,625; is that right?

 5        A.    No, that's not right.

 6        Q.    How am I wrong?

 7        A.    The jury awarded the numbers based on profits that

 8   I identified in the case.        My understanding, after the case

 9   the Judge determined that -- he felt -- I did an analysis to

10   talk about the entire market value rule.             My understanding is

11   the Court determined that he didn't feel there was enough

12   evidence to support an entire market value rule calculation,

13   so he asked for a new trial on damages to address the issue

14   as far as entire market value rule.           My understanding is that

15   the parties settled after that and settled favorably for the

16   client after that, so we never got to the issue as far as

17   whether or not there was enough evidence to support a ruling

18   of an entire market value rule.

19        Q.    Were you aware of this decision by the Court when

20   you gave your testimony in this case earlier?

21        A.    No.

22        Q.    Now, you also acted as an expert in the Polyzen

23   versus RadiaDyne case, correct?

24        A.    Yes.

25        Q.    And let's put up P-91.         Let's go to page 23.      Who




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 66 of 167
                                                                              67




 1   are you representing in this case, Mr. Rogers?

 2        A.      (Perusing documents).       Polyzen.     There's a couple

 3   different Polyzen matters, but Polyzen.

 4        Q.      Let's look at page 23.       This concerns your

 5   testimony.    And can you enlarge that.          As for Rogers'

 6   testimony concerning damages arising from RadiaDyne's alleged

 7   trade-secret misappropriation, Rogers opines that RadiaDyne's

 8   alleged trade-secret misappropriation unjustly enriched

 9   RadiaDyne by a little over $3 million, correct?

10        A.      That's what it says, yes.

11        Q.      At Rogers' deposition and in his report, however,

12   Rogers did not identify any specific trade secret of Polyzen

13   at issue in this case.       Rogers also failed to explain how, if

14   at all, RadiaDyne or Dielectrics used any alleged Polyzen

15   trade secret to make balloons for RadiaDyne.              Furthermore,

16   Rogers' expert report reveals that he did not even review the

17   single document that might contain the Polyzen trade secret

18   that remains at issue in this case.

19                Did I read that correctly?

20        A.      I'll believe that you read that correctly.

21        Q.      Skipping down a few lines.        Beginning with, rather.

22   Rather, Rogers' report and testimony assume that RadiaDyne's

23   incremental profits from switching suppliers from Polyzen to

24   Dielectrics was due solely and entirely to the alleged

25   trade-secret misappropriation that Polyzen included in its




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 67 of 167
                                                                           68




 1   amended complaint.      Moreover, Rogers admitted that he did not

 2   try to connect Polyzen's alleged unjust-enrichment damages

 3   arising from the alleged trade-secret misappropriation,

 4   quote, in any specific way to any drawings or whether or not

 5   anything in those drawings was in the public domain at that

 6   time or whether or not there's any evidence that Dielectrics

 7   even used any of those drawings because he assumed liability.

 8              Rogers' report and testimony concerning Polyzen's

 9   trade-secret misappropriation claim are deeply flawed in

10   light of this court's summary judgment ruling concerning

11   Polyzen's trade secret misappropriation claim.              In that

12   ruling, the court limited Polyzen's claim DA-DA-DA which

13   contains specifications that define the depth of the three

14   layers.

15              Let's go over to page 24.          Rogers' damages

16   calculations are based on assumptions about Polyzen's

17   trade-secret misappropriation that are unconnected to Note 1

18   of DIE-279 and the existing evidence.            As such, the evidence

19   is irrelevant and unreliable.         Additionally, Rogers' damages

20   calculations are based on assumptions regarding Polyzen's

21   success on all of its claims that are no longer viable in

22   light of this court's summary judgment ruling.

23              Skipping down further.         Thus, the court grants

24   RadiaDyne's motion in limine to exclude Rogers from

25   testifying that Polyzen suffered damages from RadiaDyne's




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 68 of 167
                                                                                69




 1   alleged trade-secret misappropriation.

 2                   As for Rogers' testimony concerning Polyzen's

 3   breach of contract claim, Rogers opines that if RadiaDyne is

 4   found liable for breach of contract, then Polyzen should

 5   receive damages based on paragraph 6.d and so forth.

 6   According to Rogers, the total damages associated with

 7   RadiaDyne's breach of contract is -- and it says roughly

 8   $954,000.

 9                   Rogers' testimony concerning Polyzen's breach of

10   contract claim ignores this court's order of February 18,

11   2015.        Accordingly, Rogers' opinion on contract damages is

12   not tied to the facts of this case and is irrelevant and

13   unreliable.        Thus, the court grants RadiaDyne's motion in

14   limine to exclude Rogers from testifying that Polyzen

15   suffered damages from RadiaDyne's alleged breach of contract.

16                   Mr. Rogers, you were aware of the order in this

17   case when you gave testimony before Judge Boyle that none of

18   your reports had ever been excluded, weren't you?               In fact,

19   it was only less than three weeks before that hearing.

20           A.      No, I wasn't.    I wasn't made aware of that by -- so

21   the important thing --

22           Q.      Wait a minute.    You mean that the attorneys and the

23   client that were paying you for this report never called you

24   up and said, hey, wait a minute, this report we paid you for,

25   the Court kicked it out?         You never found that out?




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 69 of 167
                                                                             70




 1        A.    That is correct.       He never called me.         I'd be happy

 2   to answer that question if you would allow me to.

 3        Q.    Sure.    Go ahead.

 4        A.    So the important thing in that -- what you all read

 5   was the fact that there was a motion that was granted by the

 6   Court that changed the facts and circumstances of the report

 7   that I submitted in this matter.          So my understanding, as far

 8   as talking to the attorney after I found out about this, was

 9   the attorney decided not to update the report because he was

10   reserving his right to appeal the Judge's ruling.               And so he

11   never let me know that there was a change in the Court order

12   which required -- which would have required me to update my

13   report, and this -- these cases are still active.

14        Q.    Did you testify on behalf of one of the parties in

15   Miller v. Miller?

16        A.    Yes.

17        Q.    Can you put P-92 up, please.           In this case you were

18   hired by one of the parties to prepare a report and testify

19   regarding the fair market value of certain properties,

20   correct?

21        A.    In a divorce matter; that's correct.             Marital

22   dissolution.

23        Q.    You prepared a report, and a few days before the

24   trial you discovered that you had made a serious mistake in

25   that report, right?




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 70 of 167
                                                                           71




 1        A.    I made an error and self-reported it by correcting

 2   it and providing a new report.

 3        Q.    Right.     So you went to the attorney and you were

 4   representing your party -- for your party on the eve of trial

 5   about this, and what did the trial court do?

 6        A.    The trial court let me testify, admitted me as an

 7   expert, and then made the ruling that I was not allowed to

 8   testify to the updated report.          And so since I couldn't

 9   testify to the updated report, because it was delivered I

10   think the Friday before trial started, I wasn't allowed to

11   testify to the new numbers in the new report.

12        Q.    You knew it was excluded?

13        A.    Again, I didn't know this -- I guess -- no, I mean,

14   I knew that --

15        Q.    Mr. Rogers --

16        A.    -- when I was talking --

17        Q.    Mr. Rogers, you just said you knew the report had

18   been excluded because you testified, but the Judge wouldn't

19   let the report in?

20        A.    The Judge would not allow the report in, but I

21   still testified in the matter.

22        Q.    Right.     So what did the Court do?          The Court

23   excluded the new report?

24        A.    Yes.

25        Q.    What did it do with the report?            Let's look at the




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 71 of 167
                                                                          72




 1   language.     The Court found Rogers' report contained material

 2   errors and his conclusions as to value contained in his --

 3   this report are unreliable.         The Court excluded the report

 4   under Rule of Evidence 702 and determined the report would

 5   not assist the trier of fact.         They appealed that, correct?

 6           A.   I don't know the details of that.

 7           Q.   Go down to the bottom.       This is a Court of Appeals

 8   opinion.     The Court of Appeals said:        The trial court

 9   properly excluded Graham's 17 June 2014 report and testimony.

10   The report was unreliable and not helpful to the finder of

11   fact.

12           A.   Yes.     And as I said, I self-reported that by

13   identifying the error prior to trial, --

14           Q.   Right.

15           A.   -- correcting the report --

16           Q.   And your --

17           A.   -- delivering that --

18           Q.   Your testimony in this court and before Mr. Shaw

19   was false, wasn't it, when you said you never had a report

20   excluded?

21           A.   I don't necessarily think that it was false, no.

22   This was a marital dissolution matter; it's not a complex

23   commercial litigation matter with regards to intellectual

24   property.

25           Q.   This question was not limited to just IP matters.




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 72 of 167
                                                                                   73




 1   Mr. Puzella's was but not Mr. Shaw's.            So why did you tell

 2   Mr. Shaw -- he asked you three separate questions.                  Why did

 3   you not tell him you had any of these reports excluded?

 4        A.      I didn't know about the majority of these reports.

 5   This is a report that I potentially -- it was the only report

 6   I knew about.     But this is a report I identified the error

 7   myself and delivered to the Court ahead of time.               And the

 8   only reason why the other report was -- I wasn't allowed to

 9   testify to the other report is because I provided a new

10   report with the correct numbers in it which was not allowed.

11        Q.      How often have your expert reports been critiqued

12   because they contain incorrect or inaccurate information, Mr.

13   Rogers, in the aggregate?

14        A.      I don't know the answer.        I probably have talked

15   about the majority of them.         There's -- in every single

16   instance as an expert, either the Judge or the jury is not

17   going to agree with everything I say.            That's why there's an

18   expert on both sides, and the Judge or the jury weigh

19   testimony provided by both sides and can develop their own

20   conclusions.    So there's very rarely that I'm going to have a

21   result that's going to match exactly to the testimony that I

22   put forth.

23        Q.      Mr. Rogers, we're not talking about a disagreement

24   between two experts that a jury has to weigh.              We're talking

25   about testimony that you gave that was false or incorrect and




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 73 of 167
                                                                         74




 1   was excluded by a court.

 2                Now, did you also involve yourself in the HCW

 3   Retirement and Financial Services versus HCW Employment (sic)

 4   Benefit Services case?

 5           A.   Yes.

 6                MR. ADAMS:    Put up P-93, page 1.

 7           Q.   (By Mr. Adams)     And do you recall preparing a

 8   report in a trademark infringement case that I just

 9   referenced?

10           A.   I'm sorry, what was the question?

11           Q.   Yes.    Do you recall preparing a report in that

12   case?

13           A.   Yes.

14           Q.   And do you recall that the opposing party filed a

15   motion in limine to exclude your report?

16           A.   I know now, yes.

17           Q.   When did you first find out?

18           A.   Sometime after trial.

19           Q.   After which trial?

20           A.   This trial.

21           Q.   This trial meaning which trial?

22           A.   So --

23           Q.   This is 2015.

24           A.   -- in this matter --

25           Q.   Excuse me.    My question is, when did you find out




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 74 of 167
                                                                             75




 1   about this particular matter, the motion in limine to exclude

 2   your report?

 3        A.    Probably December of 2017.

 4        Q.    So why did it take two years for you to find out

 5   that your report in this case had been excluded?

 6        A.    As I stated, I don't always hear from counsel as a

 7   case goes on what happens with my report.             Sometimes our

 8   system submits the report and the parties settle.               Sometimes

 9   they submit the report and it goes to trial.              Most of the

10   time it does not go to trial, so lots of times I don't hear.

11   I sometimes will get a phone call saying the case is

12   completed, we no longer have to do any more work.

13        Q.    All right.      What happened in this motion in limine,

14   Mr. Graham (sic)?

15        A.    My understanding is that the attorneys asked for my

16   report after a discovery deadline and submitted my report

17   after a discovery deadline, and so because of a discovery

18   deadline it was not included in the case.

19        Q.    Right.     So the plaintiff's motion in limine is

20   granted with regard to Graham Rogers' opinions regarding

21   damages caused to defendants by plaintiff's alleged actions,

22   and defendants are prohibited from offering testimony,

23   argument or other evidence regarding Rogers' opinions and

24   conclusions about such damages.

25              Is it the case that so far at least, you can't




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 75 of 167
                                                                               76




 1   remember learning about any of these opinions until after you

 2   gave your deposition in this case and your testimony in an

 3   earlier proceeding?

 4           A.     I specifically remember this was December of 2017.

 5           Q.     All right.    So why did you not tell anybody about

 6   this?

 7           A.     What do you mean?

 8           Q.     Well, this is a change in circumstances, right?

 9   You testified earlier on two separate occasions no such

10   reports had been excluded.         Why didn't Mr. Puzella ask you to

11   clarify the record?         Why did I have to do it?

12           A.     I don't know the answer to that question.

13           Q.     All right.    Did you -- were you hired to give

14   testimony and expert opinion in Armed Services Board of

15   Contract Appeals case involving a company called ESCgov?

16           A.     Yes.

17           Q.     And what happened there, Mr. Rogers?

18           A.     I have no idea.

19           Q.     Well, let's find out.     So page 6.

20                  MR. ADAMS:    Put up page 6, paragraph 27.           I'm

21   sorry.       I think it's 95, I'm sorry.      Page 7.

22           Q.     (BY MR. ADAMS)    So in this case you gave an expert

23   report, and in it you said that your client was entitled to

24   receive $2,127,924.         Do you recall that now?

25           A.     No.    I mean I recall doing the work, but I don't




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 76 of 167
                                                                               77




 1   recall what the numbers were.

 2              MR. ADAMS:      Let's turn over to page 7.

 3        Q.    (By Mr. Adams)       In paragraph 36 you testified that

 4   you did not review ESCgov's accounting and payroll records or

 5   audit the information that was provided to them.               You were

 6   retained by ESCgov to review the termination settlement

 7   agreement and issue an opinion letter.

 8              Turn over to page 8.         And earlier in this case you

 9   had testified and your opinion was based on the fact that

10   your client owned certain intellectual property, right?

11   Copyrights on software that Armed Forces had contracted for,

12   correct?

13        A.    I don't remember particularly -- I don't remember.

14        Q.    So here, top of page 8, Mr. Rogers testified that

15   to his knowledge, ESCgov -- this is the testimony, not your

16   report -- ESCgov did not have a patent or copyright for the

17   intellectual property claimed.          Weighing the competing

18   evidence, we find that ESCgov has not adequately established

19   that its claimed intellectual property or software was marked

20   with copyright notifications or other restrictions prior to

21   the termination of the 2012 contract.

22              Go over to page 12.        And instead of the 2 million

23   three-hundred-some-thousand dollars you said your client was

24   entitled to -- down at the bottom of that page -- how much

25   did the Armed Forces Board of Contract Appeals award your




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 77 of 167
                                                                            78




 1   client?

 2        A.    Well, like I said, I've never seen this document

 3   before, but the numbers you have put up there are 62,000.

 4   But I've got no basis to know what this document is.

 5        Q.    Mr. Rogers, did the documents we've discussed

 6   refresh your recollection regarding other reports and

 7   testimony of yours that has been excluded in the recent past?

 8        A.    Like I said, as I sit here today, I knew all about

 9   those except for the ESCgov one.

10        Q.    All right.      Let's look at PX -- let's move forward

11   and look at P-113.      Sorry.    P-113.     Did you render a report

12   in a case called INVUE Security versus Hangzhou?               Let's

13   scroll down and --

14        A.    Yeah, I think so.        I think this was -- I think this

15   was a trade secret matter with regards to a person who was a

16   Chinese individual who was out of the country, I believe.

17        Q.    And in this case you provided a report and a motion

18   in limine was filed to strike that report.             Do you recall

19   what happened?

20        A.    Again, I found out after the fact that this -- my

21   understanding is that what the attorneys asked me for, if I'm

22   remembering this correctly, is that this is what's referred

23   to as a placeholder report.         It talks about the methodologies

24   that would be used to calculate the report, calculate the

25   damages once data is received.          And as I said, this was a




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 78 of 167
                                                                                79




 1   Chinese national and data had not been received.               But to be

 2   able to make sure we met the Court's deadline, we put in a

 3   placeholder report talking about the methodologies and how we

 4   would calculate the damages once we received that

 5   information.     That's what I remember.

 6        Q.      Mr. Rogers, on page 2 of this report, the reason

 7   the Court struck your report was, it says:             The report

 8   prepared by Rogers provides virtually none of the information

 9   required by Rule 26(a)(2)(B)(i).          Plaintiff's response to the

10   motion asserts as an excuse for noncompliance lack of

11   sufficient discovery before Rogers prepared his report, and

12   so forth.     Why did you prepare the report if virtually none

13   of the information required by Rule 26 was available to you?

14        A.      As I just said, to meet a Court's deadline, counsel

15   asked me to put together a report that would identify how the

16   damage would be calculated once we received discovery to be

17   able to fill in the numbers.         So the report, like I said --

18   like I said, it was only what was referred to as a

19   placeholder report identifying the methodologies that would

20   be calculated to the Judge.

21        Q.      When did you learn this report had been excluded?

22        A.      I don't know exactly.

23        Q.      Now, let's move to your report in this case, Mr.

24   Rogers.     How much have you been paid so far for your reports

25   and testimony in this case?         Just approximately.




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 79 of 167
                                                                         80




 1        A.     I don't know the answer to that.

 2        Q.     Just approximately?        Your best estimate as a

 3   financial expert?

 4        A.     I haven't looked at it, but maybe 200 to $300,000,

 5   over a five-year period.

 6        Q.     Now, as you testified, like in the Miller and

 7   Miller case and some other cases we've looked at, you found a

 8   mistake in your report in this case, didn't you, regarding

 9   the shipping costs and you supplied an amended report that

10   actually moved up the incremental profit number?

11               THE COURT:     Did you say you've been paid 2 to

12   $300,000?

13               THE WITNESS:     Yes, sir, I believe so.

14               THE COURT:     Okay.

15        A.     I'm sorry, what was the question?

16        Q.     (By Mr. Adams)      Yes.    You've testified already that

17   you found -- there was one mistake in your report that you

18   identified incorrectly having to do with shipping costs,

19   correct?

20        A.     Yes.   The shipping income was not reported to me by

21   dot-com, and once it was reported to me I made that

22   correction in the report.

23        Q.     Well, there's another mistake in the report that

24   hasn't been corrected, isn't there?

25        A.     I'm not sure which one you're referring to.




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 80 of 167
                                                                               81




 1        Q.    Are you aware of a mistake in your report that

 2   hasn't been corrected or are you not?

 3        A.    No, I'm not aware of anything.

 4        Q.    We'll come back to that in a few minutes.

 5        A.    At least not that I can recall as I sit here.

 6        Q.    You understand this is a trademark infringement

 7   case, correct?

 8        A.    Yes.

 9        Q.    You understand that a jury in this case has already

10   found that Walmart infringed Variety's Backyard trademark?

11        A.    In calculating -- yes, in determining my damages I

12   always assume that liability is met, yes.

13        Q.    And you're also aware the jury's already found in

14   this case that Walmart's trademark infringement was willful,

15   correct?

16        A.    That has no bearing on my analysis.

17        Q.    All right.      That would be my next question.          You

18   haven't taken into account that fact at all, at all?

19        A.    Again, it's not normally a factor --

20        Q.    Just answer my question, Mr. Rogers.             Did you take

21   it into account or not?

22        A.    No.

23        Q.    Thank you.      So you haven't revised your opinion

24   about the jury's decision that Walmart has infringed

25   Variety's Backyard trademark willfully, have you?




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 81 of 167
                                                                               82




 1         A.     No.     Like I said, willful would not come into my

 2   calculations.

 3         Q.     Now, you were prepared -- provided rather -- by

 4   Walmart's lawyers with various statements of law that you

 5   relied on in preparing your report, didn't you?

 6         A.     That's not correct.

 7                MR. ADAMS:     Pull up P-97.     Footnote number one.

 8         Q.     (By Mr. Adams)     My understanding of the legal

 9   principles set forth in this report and the legal authorities

10   cited in this report were obtained from counsel.               Didn't you

11   just say that they weren't?

12         A.     Yes.     If you let me finish my answer.

13         Q.     I had your answer, Mr. Rogers.

14         A.     I'm sorry?

15         Q.     I asked you a question, were certain legal

16   principles provided to you by Walmart's counsel, and you said

17   no.   And I'm pointing out to you that in your own report it

18   says that you were.

19         A.     There are citations in my report that I have in my

20   own files from the 22 years of working in these types of

21   matters, and I also have conversations with counsel.                I don't

22   know that -- the distinction between what was provided to me

23   by counsel versus what I had already in my files.

24         Q.     Okay.     Let's go to page 5, paragraph 8.         98, I'm

25   sorry.     98, page 7.




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 82 of 167
                                                                              83




 1                   All right.   Scroll down and look at the highlighted

 2   part.        Mr. Graham (sic), are you familiar with the Clear Blue

 3   case?

 4           A.      Not specifically, no.

 5           Q.      Is that a case that was in your archives or was

 6   that one that Walmart's attorneys gave you?

 7           A.      I don't know the answer to that question.

 8           Q.      Have you ever read this case?

 9           A.      I would have read all of them that have been in

10   there at one point in time, but I don't necessarily -- I read

11   it from a layman's perspective, not a legal perspective.

12           Q.      Is it true to assume, based on what you said in

13   your parens, that the consideration of a reasonable royalty

14   was proper in the Clear Blue case because there was evidence

15   of prior license negotiations between the parties; is that

16   right?

17           A.      If that would have been my understanding at the

18   time I would have made that -- identified that negotiation,

19   yes.

20           Q.      P-98, page 7.   I'm sorry, P-99.      Let's go over to

21   page 10.        This is an order in the Clear Blue case, document

22   96, filed on December 1st (sic), 2008.            This is the Court's

23   comment regarding the arguments by the defendant that a

24   royalty could not be awarded because there had been no prior

25   licensing negotiations between the parties.             What did the




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 83 of 167
                                                                         84




 1   Court say?    You can read it, Mr. Rogers.

 2        A.      Well, again, I don't know what this document is,

 3   but if you're asking me to read what's highlighted up

 4   there...

 5        Q.      Please do.

 6        A.      In sum, the jury was not required to find evidence

 7   of a licensing agreement between the parties or between the

 8   plaintiff and a third party in order to decide whether a

 9   royalty award was an adequate remedy; the $2 million verdict

10   is supported by sufficient evidence.

11        Q.      Now, Walmart has identified the sales of branded

12   products and accessories accused in the infringement,

13   correct?

14        A.      I'm sorry, I couldn't hear that question.

15        Q.      Walmart has identified to you -- I think you've

16   testified that they've identified to you the sales -- their

17   sales of branded products and accessories accused in the

18   infringement, correct?

19        A.      I don't -- I don't think I understand the question

20   because they didn't provide me the -- I calculated a

21   determination what the sales revenue was if that's what

22   you're asking.

23        Q.      They provided you with data from which you

24   calculated the numbers, correct?

25        A.      That's correct; yes.




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 84 of 167
                                                                                   85




 1        Q.      And you relied on the Van Liere report for any

 2   conclusions regarding the value of The Backyard trademark,

 3   correct?

 4        A.      That's not correct.

 5        Q.      All right.    Correct me.

 6        A.      I said that I relied on Dr. Van Liere's report to

 7   identify what caused the sales of the products, and what

 8   caused the sale of the products was driven by Dr. Van Liere's

 9   report and the testimony of Walmart personnel.              So the

10   profits that Walmart generated due to the sale of the

11   products, since there's no relationship between the cause of

12   the name and the sale, there's no profits that are

13   attributable to the trademark and has nothing to do with

14   value.

15        Q.      All right.    And you've made no attempt to apportion

16   Walmart's profits between matters involving The Backyard

17   trademark and any other matters, have you?             You've simply

18   relied on somebody else's testimony for that?

19        A.      Well, I'm not a survey expert in doing these types

20   of analyses.     The only way that you could do this type of

21   analysis is to conduct surveys, to have discussions with

22   personnel and evaluate the setting, as I testified to.               It

23   would be very common to do surveys.           It would be common to

24   talk to the engineers to find out what's driving the sale of

25   a product.     So in this case I believe it's very similar.               I




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 85 of 167
                                                                         86




 1   would have looked at Dr. Van Liere's survey and in this case

 2   relied on the testimony of the Walmart personnel.

 3          Q.   Yes, but Walmart personnel's testimony was not

 4   available when you prepared your report, was it?

 5          A.   That's correct.      In my report I relied only on Dr.

 6   Van Liere's survey.

 7          Q.   Have you provided a supplement report that contains

 8   your understanding of the testimony that you've received from

 9   Walmart's employees?

10          A.   No, because I heard a lot of it today or yesterday.

11          Q.   And you heard a lot of it in 2016, didn't you?

12          A.   I would have heard -- I've heard it in testimony,

13   yes.

14          Q.   Yeah.   Now, who contacted you about preparing a

15   report for Walmart in this case, Mr. Rogers?

16          A.   I'm sorry, who contacted me?

17          Q.   Yes.

18          A.   A previous attorney.        I'm sorry, I'm drawing a

19   blank on her name.

20          Q.   Someone who's no longer representing Walmart; is

21   that correct?

22          A.   That's correct.

23          Q.   Who at Walmart did you talk to regarding your

24   report and testimony?

25          A.   Well, it would have been a couple people that were




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 86 of 167
                                                                           87




 1   listed in my report and --

 2        Q.     Let's take a look at it.         Exhibit C.     Rosalyn

 3   Mitchell and Amanda Massaway -- I think you have a typo there

 4   in Ms. Massaway's name.

 5        A.     If I do, I apologize.

 6        Q.     Ms. Mitchell is an in-house attorney for Walmart;

 7   is that right?

 8        A.     Yes.

 9        Q.     And what were your discussions with her about?

10        A.     The discussions with Walmart at this time were to

11   identify the appropriate Excel spreadsheets that identified

12   the sales and the costs information for the goods in

13   question.

14        Q.     Was there any more specific discussion with Ms.

15   Mitchell about the various legal positions that Walmart was

16   interested in you taking?

17        A.     No.

18        Q.     Was there ever any discussion with you and

19   Mrs. Mitchell about whether or not, for example, your report

20   should take into account all of the United States for sales

21   or just certain parts of the United States?

22        A.     No.

23        Q.     All right.     And what was your discussion with Ms.

24   Massaway about?

25        A.     Well, I believe that -- I don't remember having a




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 87 of 167
                                                                              88




 1   conversation without both of them on the phone, so they would

 2   have all been about identifying the sales and the costs

 3   information by store number for the relevant time period

 4   we're discussing.

 5        Q.      All right.    Let's look at P-101 on the screen, page

 6   4 of 6.     These are identification of potential witnesses.

 7   And this is the same Ms. Massaway that you had spoken to,

 8   correct?

 9        A.      Yes.

10        Q.      And it says, Ms. Massaway has knowledge concerning

11   segment profit and loss statements produced by Walmart and

12   costs incurred by Walmart in selling the product at issue,

13   correct?

14        A.      Yes.

15        Q.      And what is the specific nature of your

16   conversation with Ms. Massaway regarding that specific

17   subject, the segment profit and loss statements produced by

18   Walmart and costs incurred by Walmart in selling the products

19   at issue?

20        A.      I don't specifically -- well, so my recollection is

21   the conversations that I had with Ms. Massaway were with

22   regards to the discussions I was just describing.               I also

23   received profit and loss statements from the segment data,

24   but I don't remember if Ms. Massaway was involved in those

25   conversations or not.




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 88 of 167
                                                                           89




 1        Q.     Now let's turn to PX-24.         This has been admitted

 2   into evidence.      We saw these yesterday, correct?

 3        A.     Yes.

 4        Q.     And you've discussed these to some extent this

 5   morning, correct?

 6        A.     Well, the only thing I discussed about these was

 7   the differences between Dr. Poindexter's number and my number

 8   being about $109,000 difference.

 9        Q.     When did you first discuss with anyone at Walmart

10   your suggestion that Walmart's profits be potentially

11   disgorgeable only in 17 states and areas where they compete?

12        A.     I don't specifically remember the answer to that

13   question.

14        Q.     Well, part of your report relates to how much

15   sales, general, administrative costs should be deducted from

16   Walmart's revenue received from the sale of The Backyard

17   branded products and accessories, and you did that to arrive

18   at an incremental profit amount, correct?

19        A.     That's correct.

20        Q.     So you've called that SG&A?

21        A.     SG&A.    Sales, general, administration --

22        Q.     We'll stick with that.

23        A.     SG&A, that's fine.

24        Q.     SG&A items.     Rent, salaries, insurance, water,

25   light, heat, et cetera, that generally remain constant,




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 89 of 167
                                                                         90




 1   particularly if the sales being discussed are a small

 2   percentage of the revenue of a company; isn't that right?

 3          A.    I think I testified earlier that it's usually made

 4   up of a fixed and a variable component.

 5          Q.    And those items I've read off would be most likely

 6   fixed unless the sales in question were a very large

 7   component of the company.        For example, if someone came --

 8          A.    No, I don't agree.

 9          Q.    If someone came in Walmart and bought a dollar

10   stick of chewing gum, how much additional variable cost would

11   Walmart incur?

12          A.    From a -- say that again.

13          Q.    For a dollar purchase in Walmart, how much

14   additional variable cost would Walmart incur from that one

15   purchase?

16          A.    Probably not much.      We're not talking about a

17   dollar.     We're talking about $910 million in sales.

18          Q.    We're going to get to that too, but you've

19   testified that some of the costs -- some of the SG&A costs

20   are fixed and some are variable, right?

21          A.    Based on my analysis utilizing the information

22   provided, I identified that 18.22 percent of sales at the

23   level of sales identified in this case would be variable,

24   yes.

25          Q.    All right.    Let's look at Plaintiff's Exhibit




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 90 of 167
                                                                               91




 1   P-102.    This is your testimony, direct testimony in a prior

 2   proceeding.    You recall testifying in this case back in 2016,

 3   right?

 4        A.     Yes, sir.

 5        Q.     And first you talk about needing two variables and

 6   you talk about linear regression in line 21 and 22.                 And the

 7   highlighted part Mr. Puzella asked you, what do you use for

 8   your data, and what was your answer?

 9        A.     I use the lowest level of financial documents that

10   are available.      Do you want me to read exactly?

11        Q.     Read it verbatim.

12        A.     If we go back starting at line 25, you need to use

13   the lowest level of financial documents that include the

14   products in question, and in this case I used Walmart's

15   financial segment data for the outdoor and garden area, which

16   is where the products in question, that's where they reside.

17        Q.     Okay.    And why is that?

18        A.     Well, again, I'm trying to measure the portion of

19   SG&A, and so I want to try to get to the lowest level of

20   financial documents that are available to try to come up with

21   the most accurate measure.

22        Q.     And that's the reason that Walmart's business is

23   divided into several segments or categories, isn't it?

24        A.     Yes.

25        Q.     They have groceries, health and wellness,




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 91 of 167
                                                                             92




 1   electronics, clothing and apparel, and the variable cost and

 2   fixed cost between those -- in those particular categories

 3   might vary significantly, right?

 4        A.    They could.      I didn't do analysis on that to

 5   determine, but yes, they could.

 6        Q.    Let's use our common sense.           Isn't it likely that

 7   there would be more variable costs, for example, in operating

 8   the grocery department at a Walmart where you have to

 9   constantly take out out-of-date goods and replenish and stock

10   the shelves and take out the wilted lettuce and so forth on a

11   daily basis than there would be, for example, where you're

12   buying grills or selling grills and simply got a stack of

13   boxes in the store which someone picks up and takes to the

14   checkout counter?      That could be a substantial difference in

15   variable costs between those two categories, correct, and

16   that's why you want the lowest possible -- you said you need

17   the lowest possible --

18        A.    I want -- I want the lowest level possible; that's

19   correct.

20        Q.    So looking at -- your intention in your report was

21   to determine how much actual SG&A costs went up or down as

22   the sales of Backyard branded products and accessories went

23   up and down, correct?

24        A.    I'm sorry, could you repeat that?

25        Q.    Yes.    So your job, your duty was to -- your




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 92 of 167
                                                                         93




 1   intention was to determine how much Walmart's SG&A costs went

 2   up or down as the sales of Backyard branded products and

 3   accessories went up or down, correct?

 4        A.    When this cost went up, that's correct.

 5        Q.    Okay.    And your position that SG&A costs went up or

 6   down as the sales of Backyard branded products and

 7   accessories went up or down should be deducted from Walmart's

 8   revenue from the sale of Backyard branded products and

 9   accessories, correct?

10        A.    Yes, it's my testimony that incremental costs

11   identified should be -- I'm sorry, variable costs should be

12   deducted from gross profits to end up with the incremental

13   profit figure.

14        Q.    Let's look at 102.        I'm sorry, it's Exhibit H of

15   your report; is that right?

16        A.    It says Exhibit H.        I don't know --

17        Q.    This is Exhibit H to your report, Mr. Rogers?

18        A.    It looks like Exhibit H to my report, yes.

19        Q.    Now let's turn the page.          This is a fairly lengthy

20   exhibit, but is it not the case that what you've done here is

21   you put a description of Walmart's Backyard branded products

22   on the left and the description of Variety's Backyard branded

23   products on the right; is that correct?

24        A.    This is a -- this is an analysis that I did early

25   on that discusses -- looking at the sales on a UPC-by-UPC




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 93 of 167
                                                                            94




 1   basis; that's correct.

 2        Q.      So you had specific identification regarding each

 3   and every Walmart Backyard branded product that you were

 4   given by Walmart; isn't that right?

 5        A.      The sales Excel spreadsheets I was provided gave me

 6   a number of columns of information, of which one of them was

 7   a UPC number and one of them was a description.

 8        Q.      And you also had a revenue for each product,

 9   correct?

10        A.      I had the revenue.      I also had the cost of goods

11   sold for each one as well as a variety -- a lot of other

12   types of data.

13        Q.      All right.    Let's look at 104.        P-104.    We've

14   talked in general about SG&A, but what you see on the screen,

15   Mr. Rogers, is actually a listing of selling, general and

16   administrative expense categories, correct?

17        A.      I don't know where this comes from, but if I look

18   at it -- I mean, it looks like the types of costs that could

19   be considered as far as SG&A, but each company is a little

20   different.

21        Q.      Can you go down this list and identify any

22   particular category which you think would vary significantly

23   with the sale of Walmart's branded -- Backyard branded

24   products at the level that you've testified to?

25        A.      Well, as I testified, I did not do an




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 94 of 167
                                                                               95




 1   account-by-account basis.        That would be impossible to do --

 2        Q.    I'm asking you now to -- I'm not asking you for

 3   numbers.   I'm asking you to identify any category on that

 4   list that you think is -- based on your experience might vary

 5   substantially, given the ratio of total Walmart sales to the

 6   sales of Backyard branded products, even one.

 7        A.    I can't answer that question because I didn't do

 8   that analysis.     However, we're talking about $910 million

 9   worth of sales, which is absolutely significant.               So if a

10   significant change in revenue occurred, then I could expect

11   some or all of these costs to vary.

12        Q.    You would expect insurance to vary?

13        A.    Potentially, sure.        If you needed additional

14   insurance to cover $910 million worth of product, yes.

15        Q.    Advertising?

16        A.    Yes.

17        Q.    Significant variation?

18        A.    I don't know the answer to that.            I did not do an

19   account-by-account basis.        I did --

20        Q.    Let's look at 104 -- I'm sorry, 105.             This is D-224

21   from a prior hearing in this case, Mr. Rogers.              You've seen

22   this report before, haven't you?

23        A.    Yeah, I believe this is from my report.

24        Q.    Yes, it's from your report.           And you've testified

25   about it previously, haven't you?




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 95 of 167
                                                                            96




 1           A.   Yes.    I assume so, yes.

 2           Q.   You didn't testify about it today, did you?

 3           A.   I didn't talk about the specifics, no.

 4           Q.   Okay.    Well, you've testified that you needed to go

 5   to the home and garden area because that was the one where

 6   the barbecue grills and accessories were, right?

 7           A.   I had to go to the lowest level of financial

 8   segment data.

 9           Q.   You said you went to the home and garden?

10           A.   Yes, that's the data that I was given.

11           Q.   And the reason is that your assumption is that the

12   variable cost and fixed cost in that category would be more

13   likely characteristic of the barbecue grills than it might be

14   in pharmacy or groceries or some other area, correct?

15           A.   Again, the purpose is to identify the lowest level

16   of financial data that's available to me, and this is the

17   lowest level of financial data that's available to me.

18           Q.   Look in the upper left-hand column and where it

19   says year-to-date January 31, 2013.           What is that number?

20           A.   Which number are you referring to?           Net sales or --

21           Q.   Under year-to-date January 31, 2013.

22           A.   Well, it would be $274 billion.

23           Q.   Yes, 274,433,000,000.       Is it your testimony that

24   that was the sales in Walmart's home and garden center in

25   2013?




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 96 of 167
                                                                             97




 1          A.     That was the information provided to me by Walmart,

 2   yes.

 3          Q.     Think, Mr. Rogers.     $274 billion of home and garden

 4   sales in one year.

 5          A.     That was the information provided to me by Walmart,

 6   yes.

 7          Q.     Mr. Rogers, I'll put it to you and I can show you

 8   the financial reports if you want me to, but I represent to

 9   you that $274,433,000,000 number is Walmart's gross revenue

10   for all sales within the United States including online.            All

11   sales.      Including electronics, grocery, health and wellness

12   and all the other categories.         That's the number that you've

13   told the jury you used in calculating your SG&A; isn't that

14   right?

15          A.     I told the jury I used the lowest level of

16   financial segment data available to me.

17          Q.     You said you used the home and garden section.        I

18   can read you the testimony again if you would like me to.

19          A.     It's probably what I said, but I believe that's the

20   lowest level of segment data.

21          Q.     That's the home and garden?

22          A.     That's what was provided to me.

23          Q.     Sir, did you look at it to see if it looked at all

24   reasonable?      Did you compare it with what Walmart's financial

25   reports said about their gross revenue throughout the entire




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 97 of 167
                                                                           98




 1   United States for all categories for an entire year?

 2         A.    No.

 3         Q.    Why didn't you do that?

 4         A.    I took the document as it was reported to me as

 5   being the lowest level of financial data that was provided to

 6   me.

 7         Q.    You assumed that Walmart had sold $274,433,000,000

 8   worth of home and garden equipment in one year in the United

 9   States; is that your testimony?

10         A.    Yes, that's my testimony, was I used the lowest

11   level of financial data provided to me.

12         Q.    I'm not going to repeat myself one more time.           You

13   said that you used the data from the home and garden center

14   because you needed that segment because it was the lowest,

15   but that's not what you did.         Now, you came up with

16   18.22 percent for SG&A, correct?

17         A.    Yes.

18         Q.    So by definition, just on your testimony, that

19   18.22 percent would have to relate to the entire

20   $274,433,000,000, wouldn't it?

21         A.    Yes.

22         Q.    And it would not relate to the $911 million of

23   infringement of The Backyard grills we're here to talk about,

24   would it?

25         A.    Yes, it would, because you use the regression --




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 98 of 167
                                                                                99




 1   the results of the regression to develop a model to estimate

 2   the costs associated with an incremental revenue number.                  So

 3   the results that showed up from the regression analysis of

 4   18.22 percent is then applied to the revenues of the products

 5   in this case to come up with the incremental portions of the

 6   SG&A.

 7           Q.     That's not what you testified you did.          You just

 8   told the jury that number up there was the sales for home and

 9   garden equipment, and what I -- check me if you think I'm

10   wrong.       But that number up there is Walmart's total sales

11   throughout the entire company for that particular year.               Is

12   it not true that the SG&A for pharmacy or health and

13   wellness, for example, might be significantly different than

14   for Backyard Barbecue grills?

15           A.     I don't know the answer to that question.

16           Q.     Isn't it true that the SG&A in the grocery

17   department might be significantly different?

18           A.     I don't know the answer to that question.

19           Q.     How would you go about finding out?         At this point,

20   you might want to go back to that list of SG&A categories and

21   talk to someone about barbecue grills or something in the

22   home and garden area, correct?

23           A.     As I testified to, a company of any size, it's

24   impossible to do that.

25           Q.     Is it your testimony that over a period of four




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 99 of 167
                                                                               100




 1   years you never looked at that number carefully enough to

 2   recognize that it was $274,433,000,000?

 3           A.   I don't understand what you're asking me.               Like I

 4   said, it's the lowest level of financial segment data that I

 5   was provided.

 6           Q.   Let me ask you this.       What is the percentage of

 7   that number 274,433,000,000 represented by the $911 million

 8   of barbecue grills and accessories that we're here talking

 9   about?

10           A.   Well, we've had this conversation before, but I

11   think it's probably about .07 percent.

12           Q.   .08 percent.     Another way to put it is that 99

13   point -- yes, 99.2 percent -- I'm sorry, 99.02 percent of all

14   the data up there is something other than Backyard grills.

15   Now let me ask you this.        What percentage of Walmart's total

16   sales throughout the United States are in the home and garden

17   area?

18           A.   I don't specifically know the answer to that

19   question.

20           Q.   Okay.   Let's find out.

21                THE COURT:     We're going to stop for luncheon recess

22   and we'll resume at 1:45.

23                         (Jury out at 12:30 p.m.)

24                  (Recess at 12:30 p.m. to 1:52 p.m.)

25       (The witness resumed the witness stand at 1:40 p.m.)




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 100 of 167
                                                                             101




 1                           (Jury in at 1:52 p.m.)

 2                THE COURT:    You can continue with your cross.

 3        Q.      (By Mr. Adams)     Mr. Rogers, I want to back up just

 4   for a moment.       I don't think we actually covered all of this.

 5   I want you to go to the top, and if you can't read it I can.

 6   The question was -- this is Mr. Puzella questioning you:

 7   What do you use for your data?          And your answer was, you need

 8   to use the lowest level of financial documents that include

 9   the products in question.         In this case, I used Walmart's

10   financial segment data for the outdoor and garden area, which

11   is where the products in question, that's where they reside.

12   Did I read that correctly?

13        A.      Yes, you did.

14        Q.      And then Mr. Puzella turned to Exhibits D-224,

15   which we looked at, and also D-225, both of which are in

16   evidence and which we'll look at again in just a moment.                So

17   Mr. Puzella then asked you:         Are these the segment data

18   documents that you just referenced?            And your answer was:      I

19   guess they are.       And those are the documents you relied on

20   for purposes of your SG&A calculations?             Did I read that

21   correctly?

22        A.      Yes.

23        Q.      And was that a truthful answer when you gave it --

24        A.      Yes.

25        Q.      -- to the best of your knowledge?           When in fact




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 101 of 167
                                                                             102




 1   those documents were not home and garden data, were they?

 2          A.   I don't know the answer to that.

 3          Q.   We just looked at D-224.         Do you want to put it

 4   back up?    Do you want to -- maybe we can go to the annual

 5   report at this point.       Would that clarify your --

 6          A.   No, sir.     The information that was given to me was

 7   reportedly the lowest level of financial data that included

 8   the lawn and garden area.

 9          Q.   But can we agree that that category is not just for

10   home and garden?

11          A.   I don't know the answer to that.            All I know --

12          Q.   Who would --

13          A.   The information provided to me is the lowest level

14   of financial data provided.

15          Q.   Who gave you that data?

16          A.   Walmart.

17          Q.   Which individual handed it to you or e-mailed it to

18   you?

19          A.   I don't remember.

20          Q.   All right.     Let's go back to 224 just briefly.

21   We've looked at the left-hand column, which is year-to-date

22   January 31, 2013.      I think we can all agree that that number

23   is $274,433,000,000, correct?

24          A.   I can't read that, but I think that sounds right.

25          Q.   And for the previous year, 2012, the number was




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 102 of 167
                                                                          103




 1   slightly different.       It was $264,185,000,000, correct?

 2        A.     Yes, that looks like it's right.

 3        Q.     Now, let's go to D-225.         And you're familiar with

 4   this document as well, are you not?

 5        A.     I believe this is the same document, just different

 6   years.

 7        Q.     Yes.   So across the top, you have the years 2016 on

 8   the left and 2015 on the right.          And what are the numbers for

 9   2015, net sales?

10        A.     I think it's $288 billion.

11        Q.     Let's call it 298 billion 378 million.

12        A.     I'm sorry, 2015?

13        Q.     I'm sorry.     If I did, I apologize.         288,049.

14        A.     That's what I thought you asked me, yes.

15        Q.     Then the 2016 data, that's 298 billion 378?

16        A.     298, yes.

17        Q.     You say you don't know at this point what data that

18   is, what it reflects; is that right?            You just know that it

19   was given to you?

20        A.     No, I've told you that was the information given to

21   me, which was the lowest level of financial data that

22   includes the products in question.

23        Q.     I don't want to belabor this, Mr. Rogers, but we

24   just read your testimony.         Is it your testimony that the

25   company the size and sophistication of Walmart can't supply




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 103 of 167
                                                                                104




 1   data that covers a particular product segment of its sales?

 2        A.     I don't know whether they can or cannot.                 All I can

 3   tell you is when I asked for it on a couple of different

 4   occasions, this is the document that I received as being the

 5   lowest level of financial data available.

 6        Q.     But you referenced it as the lawn and garden

 7   segment, and we know that's not true, don't we?

 8        A.     I don't know the answer to that question.                 I know

 9   it includes the lawn and garden equipment.

10        Q.     All right.     Let's go to 107.        And on page 19, you

11   see a chart in the middle of the page.            And again, that's

12   dollar amounts in millions; is that right?

13        A.     I don't know what this document is.

14        Q.     I'm sorry, this is the 2012 Walmart annual report.

15        A.     Okay.

16        Q.     So according to Walmart's annual report, the net

17   sales Walmart U.S. for 2012 was $264,186,000,000.                That's

18   very nearly the same number we just saw on Exhibit 224; isn't

19   that right?

20        A.     Appears to be, yes.

21        Q.     Now, let's go over to P-109.           Let's zoom in on the

22   strategic merchandise unit.         Mr. Rogers, on this table, what

23   are the two lowest percentage strategic merchandise units in

24   the Walmart business?

25        A.     I don't know what this document is.




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 104 of 167
                                                                                105




 1           Q.   Let's go back to the front page.           I'll represent to

 2   you, Mr. Rogers, that it's the Walmart stores 10-K report for

 3   the fiscal year ending January 31, 2013.             P-109.

 4           A.   Okay.

 5           Q.   Now we can go back to page 6, the table.                Now, the

 6   question was, what are the two lowest percentage merchandise

 7   segment units in Walmart's business?

 8           A.   Based on this table, it appears that it is apparel

 9   and home.

10           Q.   And for home, read across, there's 2011 to the

11   right, 2012, 2013.       What are those percentages?

12           A.   Starting in 2011 looks like -- you said just for

13   home?

14           Q.   Yes.

15           A.   7 percent and then 6 percent in 2012 and 7 percent

16   in 2013.

17           Q.   What do you understand that to mean?

18           A.   Well, I would assume that this was a table

19   identifying the percentages of sales --

20           Q.   Okay.

21           A.   -- by segment.

22           Q.   What is the largest?

23           A.   Appears to be grocery.

24           Q.   Isn't it true that in calculating SG&A, the grocery

25   strategic merchandise unit would be more significant in




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 105 of 167
                                                                                  106




 1   determining the SG&A at 55 percent than would the home

 2   department at 7 percent?

 3          A.   I don't know the answer to that question.                 I didn't

 4   do that analysis.

 5          Q.   Well, let's make sure we're in the right category.

 6   Scroll up to the top of that page in the 2 column.                   We're

 7   looking at the home category.          Home includes home

 8   furnishings, housewares and small appliances, bedding, home

 9   decor, outdoor living and horticulture.             This is where things

10   like barbecue grills and so forth are categorized in

11   Walmart's business; isn't that true?

12          A.   Appears to be, yes.

13          Q.   Let's look at -- just to nail it down, let's look

14   at P-110.     This is the Walmart's Form 10-K for fiscal year

15   ending January 31, 2016.        And on page 11 of 61.         There we

16   are.    Again, you'll see the home category is actually in this

17   case taking the 3 years in aggregate.            This is actually the

18   lowest, isn't it?

19          A.   Yes, looks like it.

20          Q.   And so isn't it also true for these three years,

21   2014, 2015 and 2016, and calculation of SG&A taking into

22   account, for example, groceries, that figure would carry far

23   more weight and influence than a calculation for SG&A

24   directed only to the 7 percent in the home category; isn't

25   that right?




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 106 of 167
                                                                            107




 1           A.    I don't know the answer to that.

 2           Q.    Why don't you know the answer to that, Mr. Rogers?

 3           A.    Because my analysis was -- used the lowest level of

 4   financial segment data that I was provided.              And when I ran

 5   the regression, the results showed to be a good statistical

 6   fit for regression analysis.

 7           Q.    When I put that slide D-224 up just before lunch,

 8   my observation was, Mr. Rogers, you didn't look that

 9   surprised; you simply rattled off the 2 billion-some-odd

10   number.      Did you know when I put that slide up there that

11   number was actually over $200 billion?

12           A.    Did I know -- sure, I had that data.           I used that

13   data to do my regression analysis, sure.

14           Q.    Did you ever tell your attorneys that you were

15   concerned about the size of that data, considering the size

16   of the home and garden area where the barbecue grills reside?

17           A.    No.

18           Q.    You never discussed that with anybody at Walmart?

19           A.    No.

20           Q.    Never raised the issue with any of Walmart's

21   lawyers?

22           A.    No.   My opinion is that the $910 million is of a

23   significant size that it would cause a change in incremental

24   SG&A.

25           Q.    You were asked by Mr. Puzella at an earlier




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 107 of 167
                                                                              108




 1   proceeding what data you used.              You didn't correct him.     You

 2   actually followed his lead by telling him that you used the

 3   home and garden data, correct?

 4           A.      That's the best information that I had at that

 5   time, yes.

 6           Q.      Let's look at -- I'm sorry, were you finished?

 7           A.      Yes.

 8           Q.      All right.     Let's look at P-112.     I just want to

 9   reference one page.          This is page 13 and this is part of the

10   footnote.

11                   MR. PUZELLA:     Objection, your Honor.

12                   MR. ADAMS:     I'm going to ask him a question

13   about --

14                   THE COURT:     How much more of this have you got?           I

15   mean, a lot?

16                   MR. ADAMS:     No, I'm just about finished.

17                   THE COURT:     Yeah.   Overruled.

18                   MR. PUZELLA:     The objection is --

19                   THE COURT:     Overruled.     Let's get to the end of

20   this and be done with it.

21           Q.      (By Mr. Adams)     Now, Mr. Puzella -- I'm sorry, Mr.

22   Rogers, I just want you to -- I'll read this for you.                 This

23   says:        When infringement is found to be willful, the district

24   court should give extra scrutiny to categories of overhead

25   expenses claimed by the infringer to ensure that each




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 108 of 167
                                                                          109




 1   category is directly and validly connected to the sale and

 2   production of the infringing product.            Unless a strong nexus

 3   is established, the Court should not permit a deduction for

 4   the overhead category.

 5               Mr. Rogers, can you look at the jury and tell them

 6   that in your expert opinion, the data -- the opinions you

 7   have given provide the strong nexus and valid connection that

 8   this case requires?

 9               MR. PUZELLA:      Objection, your Honor.

10               THE COURT:     Overruled.

11        A.     Well, I mean, yes, from an economic standpoint.             My

12   position is to identify from an economic standpoint what the

13   variable portions of SG&A, incremental shipping costs and the

14   incremental taxes that would be involved with regards to what

15   the Court or the jury might consider.            That's to me -- that

16   calls for a legal conclusion.          I'm not here to determine what

17   legal conclusion.      I'm here to determine from an economic

18   perspective what those incremental costs are.

19        Q.     All right.

20               MR. ADAMS:     Just give me one minute, your Honor.

21   (Perusing documents)       if you would put up P-111.

22        Q.     (By Mr. Adams)      Mr. Rogers, does anything in your

23   report provide any information of what the SG&A number would

24   be for the $910,627,524.65 number?

25        A.     I don't understand your question.




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 109 of 167
                                                                              110




 1                MR. ADAMS:    Would the court reporter please read it

 2   back.

 3                THE COURT:    I don't know that the court reporter

 4   can do that, and we don't do that in this court.               Ask the

 5   question again if you want, if you don't have it.

 6           Q.   (By Mr. Adams)     Mr. Rogers, does any of your data

 7   reflect the SG&A only of the amount shown at the bottom of

 8   this table 3 which is in your report, $910,627,524.65?

 9           A.   I never made that -- I never would have made a

10   calculation of what the SG&A was.           I was only identifying

11   what the incremental portions of the SG&A were.

12           Q.   As far as your testimony about royalties are

13   concerned, you relied solely on various legal principles that

14   you considered to be relevant based on your understanding of

15   the law, correct?

16           A.   No, I relied on my 20 years of experience in

17   conducting reasonable royalty analysis in litigation settings

18   and my 20 years of doing intellectual property valuation and

19   the pricing of intellectual property valuation outside of

20   litigation.

21           Q.   Are you a legal expert?

22           A.   No, I never claimed to be.

23           Q.   Isn't the issue of whether or not royalties in a

24   given case should be paid on a nationwide basis or on some

25   regional basis a question of law for the Court?




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 110 of 167
                                                                              111




 1        A.     Yeah.    I never claimed to say that I have a legal

 2   opinion as far as what the damages as far as reasonable

 3   royalties should be, which is why I think I talked about it

 4   at a couple different levels.          My opinion is that it should

 5   be limited to those areas where the parties overlap and

 6   compete, but the Court may disagree with that.

 7        Q.     I have one or two more questions.            Bear with me.

 8   Let's turn back to P-94, what was skipped earlier.

 9               Mr. Rogers, this is the report -- I'll represent to

10   you that this is the report that you tendered in the HCW

11   Retirement -- bear me with a second.            (Brief pause).       This is

12   the expert report you tendered in the HCW Retirement case and

13   I believe you testified in that case was excluded, but you

14   had some reason like it was -- came in too late or something,

15   correct?

16        A.     What I testified to was that the attorneys

17   contacted me and asked me to develop a report.               Unbeknownst

18   to me is they were trying to submit the report after the

19   discovery deadline.

20        Q.     Let's look over at page 4 of this expert report.

21   Home in on the highlighted part.           And you -- in your report

22   you understand that RFS was seeking damages related to the

23   value of the ownership of the Hill, Chesson & Woody

24   trademark, logo and slogan, correct?

25        A.     I don't particularly remember the details of this




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 111 of 167
                                                                                112




 1   case, but it looks like -- that's what it says there.

 2        Q.     All right.     Now let's go over to page 5.              Remainder

 3   of this report assumes that RFS is indeed found liable.

 4   Given the assumption of liability and based on the

 5   information that is currently available to me, the following

 6   is an estimate of EBS' damages from RFS' alleged bad acts.

 7               Then you go through estimated revenues and

 8   calculation of defendant's profit.           Plaintiff is generally

 9   required to identify the revenue directly attributable to the

10   infringement.     Do you know what that means?           The right to

11   determine directly attributable --

12        A.     I have the understanding to mean that the profits

13   that are available for disgorgement, you have to determine

14   how much of that profit would be attributable to the

15   trademark in question.

16        Q.     All right.     And how do you go about doing that?

17        A.     I'm sorry, how do I go about doing that?

18        Q.     How do you do that?

19        A.     Well, it depends -- every case is fact specific.

20   Every case is different.        Lots of times it's done by survey

21   evidence as like there was in this case.             Lots of times it's

22   done with -- I think I testified earlier this morning it's

23   conversations with management or engineers to find out how

24   much of profits might be driven by a certain IP versus other

25   assets of a company.       It's all fact specific to a particular




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 112 of 167
                                                                                113




 1   case and fact circumstances.

 2           Q.   In this case, down near close to the bottom:              With

 3   that said, I've undertaken the task of identifying what I

 4   believe are RFS' revenues that are as a result of the alleged

 5   infringement of one or more of the accused marks.                Are you

 6   telling us there that you were looking for the revenue that

 7   was directly attributable to the alleged infringement?

 8           A.   No, but I believe that as -- I believe that I was a

 9   plaintiff in this case, and so my job as an expert is to

10   identify the revenues associated, and then it's the defense's

11   job to identify any costs or other factors associated with

12   that.

13           Q.   So is it your testimony that the evidence of

14   attributableness, if that's a word, is the defendant's burden

15   and not the plaintiff's?

16           A.   That's from my experience, yes.          I would see the

17   defendants in a report and if there was some issues as a

18   plaintiff that I disagree, then I might issue a supplemental

19   report.

20           Q.   All right.    So down at the bottom it says:            The

21   following table summarizes RFS' sales revenues as reported to

22   the IRS.     And here on the next page we see a table headed

23   sales revenue, correct?

24           A.   That's what it says, yes.

25           Q.   And there are five years each with revenue listed




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 113 of 167
                                                                           114




 1   with a total of 1,062,536, right?

 2        A.      That's correct.

 3        Q.      And under that you say, it is my opinion, assuming

 4   that RFS is found liable, that RFS' revenues associated with

 5   the use of one or more of the accused marks is that number in

 6   the table.    You made no effort to determine whether there was

 7   any attributableness to the trademark.            You simply added up

 8   the gross revenues of the products that were sold with that

 9   trademark and that's the data you furnished in your expert

10   report, correct?

11        A.      Yes, just like anybody would do from the

12   plaintiff's side of a trademark matter.

13        Q.      Now, finally go over to page 16.           Almost finished.

14   It is my opinion, assuming that RFS is found liable, that

15   RFS' revenues associated with the use of one or more of the

16   accused marks is that same 1,062,536 number, correct?

17        A.      Yes.    Can I see -- can you go to the bottom of the

18   page and see what the footnote says?

19        Q.      Sure.    Do you want to read that to the jury?

20        A.      Sure.    It says:    RFS carries the burden to identify

21   any costs that should be deducted from the identified

22   revenues to determine the profits attributable to the

23   infringement of the trademark.

24        Q.      You're talking about the defendant?

25        A.      That's correct.




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 114 of 167
                                                                              115




 1                MR. ADAMS:     No further questions.

 2                THE COURT:     Any redirect?

 3                MR. PUZELLA:     Just a few, your Honor.

 4                             REDIRECT EXAMINATION

 5   BY MR. PUZELLA:

 6           Q.   Mr. Rogers, approximately how many times have you

 7   acted as an expert in I think you referred to them as complex

 8   commercial litigations?

 9           A.   I think I said earlier about 80 or 90 times.

10           Q.   I'm sorry?

11           A.   For those that are reported, where I've had an

12   actual report submitted to a Court or deposition testimony,

13   it's about 80 or 90 times.

14           Q.   And with respect to your calculations of SG&A, do

15   you believe that you used the best means available to arrive

16   at those calculations?

17           A.   Yes, I believe I used the only means available in

18   this case.

19                MR. PUZELLA:     Nothing further, your Honor.

20                THE COURT:     All right.     Thank you.     You may step

21   down.

22                THE WITNESS:     Yes, sir.

23                              (Witness Excused)

24                THE COURT:     Do you have any other witnesses?

25                MR. PUZELLA:     None for us, your Honor.




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 115 of 167
                                                                          116




 1               THE COURT:     You rest?

 2               MR. PUZELLA:      Defendants rest.

 3               THE COURT:     Do you have rebuttal evidence?

 4               MR. ADAMS:     We do, your Honor.

 5               MR. PUZELLA:      I had a housekeeping issue, your

 6   Honor.   With respect to Mr. Rogers, I need to enter DDX-158,

 7   13, 9 and 12.

 8               THE COURT:     They'll be received.

 9   (Defendant's Exhibit Nos. DDX-158, 13, 9 and 12 received into

10                                   evidence)

11               MR. PUZELLA:      And given closing the defendant's

12   case, I wanted to renew the JMOL motion that we filed

13   previously.

14               THE COURT:     Okay.

15               MR. ADAMS:     Your Honor, we have just a few exhibits

16   that we need to offer.        88, 89, 90, 91, 92, 93, 95, 97, 98,

17   99, 100, 101, 102, 13, 104, 113, 105, 109, 110, 111 and 94.

18               MR. PUZELLA:      Your Honor, we may object to one of

19   those, but I don't know if it's included in that long list.

20   Could we confer with counsel just for a moment?

21               THE COURT:     Yes.

22        (Attorney Puzella conferring with Attorney Adams at

23                      counsel table off the record)

24               MR. PUZELLA:      Based on plaintiff's representation

25   that the document I was going to object to is not included in




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 116 of 167
                                                                             117




 1   that list, no objection.

 2               THE COURT:     You rest?

 3               MR. ADAMS:     Your Honor, I've been informed I think

 4   I skipped over Exhibits 109 and 112.

 5               We have one rebuttal witness, I think.

 6               (Attorneys Adams and Shaw conferring at

 7                      counsel table off the record)

 8               THE COURT:     That's admitted.

 9    (Plaintiff's Exhibit Nos.         88, 89, 90, 91, 92, 93, 95, 97,

10   98, 99, 100, 101, 102, 13, 104, 113, 105, 109, 110, 111, 94,

11                     and 109 received into evidence)

12               MR. SHAW:     We're not moving 112.

13               THE COURT:     I can't hear you.

14               MR. SHAW:     We have one rebuttal witness.

15               THE COURT:     Okay.

16               MR. SHAW:     Call Mr. Tem Blackburn.

17     (George Templeton Blackburn, III, having been previously

18                   sworn, resumed the witness stand)

19                              DIRECT EXAMINATION

20   BY MR. SHAW:

21        Q.     Good afternoon, Mr. Blackburn.           You were here in

22   the courtroom when Mr. David Ortiz testified, correct?

23        A.     Correct.

24        Q.     And you heard his testimony regarding the purchase

25   of some unbranded grill covers; is that right?




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 117 of 167
                                                                             118




 1         A.    Yes.

 2         Q.    And did you have a chance to investigate that?

 3         A.    Yes.

 4         Q.    And what did you learn?

 5         A.    This was part -- well, first to give the context of

 6   it.   Mr. Ortiz, as I understand it, had gone to our store and

 7   had found some of the unbranded grill covers that Walmart had

 8   sold in our store being sold with other grill covers that

 9   included our Backyard marks, and he was essentially saying

10   that by doing that, we contradicted our contention that we

11   were trying to have an exclusive product, we were just

12   offering exclusive product in our lawn and garden department

13   and here was evidence that we weren't doing that.                So I

14   looked into it.      And now, you have to remember my original

15   testimony about this whole thing was that coming out of

16   Chapter 11, we were trying to develop strategies to be able

17   to compete with Walmart.        One of those was to have exclusive

18   private label goods that we could sell in the lawn and garden

19   department.

20               One of the other strategies that we had was to

21   offer a closeout and deal buys.          Closeout and deal buys are

22   when someone has discontinued a product for some reason or

23   another, they're no longer carrying it and some has already

24   been manufactured or some company has gone into bankruptcy

25   and they own a bunch of inventory, and you can buy it for




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 118 of 167
                                                                                  119




 1   much less than you can buy it from the manufacturer and

 2   therefore you can sell it.

 3               It's a deal buy because you're getting a special

 4   deal on it and you can thereby sell it to your customer much

 5   cheaper than you yourself can buy it from on a regular basis,

 6   and that's exactly what this was.

 7               And one of the ways that distinguishes us from

 8   Walmart is that we understand that because of the size of

 9   Walmart, deal buys just wouldn't work for them, and we're not

10   aware that they do deal buys or closeouts, and that's because

11   a closeout by its very definition is just some limited

12   quantity of goods left over somewhere.

13               And so in this case, we bought 69,000 units of

14   these covers that were unbranded and we bought them for $2

15   and something, and we sold them to our customers for $4.99

16   each.   So I went to Walmart to see what it sold those same

17   items for and in their store -- I went to the one here in

18   Elizabeth City.      In their store they're offering covers from

19   22 inches wide to 72 inches wide for $9.97 to $19.97.                     These

20   covers we were offering were 55 inches wide, 60 inches wide,

21   65 inches wide.      So they were larger than the 22 inches but

22   smaller than the 72 inches, but we were offering them to our

23   customer for $4.99, which was about half the cheapest one you

24   could buy, comparable one you could buy at Walmart.                  So

25   that's one of the ways that we distinguish our -- our stores




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 119 of 167
                                                                            120




 1   from Walmart.       We're able to offer our customers that kind of

 2   deal.

 3           Q.   Mr. Blackburn, when Variety purchases the

 4   closeouts, does it enter into a contract with the party it's

 5   buying the closeouts from?

 6           A.   In the sense of having a purchase order and then

 7   receiving the goods.       Of course, in these circumstances what

 8   you want to be sure of is that the original owner of those

 9   goods, the retailer for whom they were manufactured has given

10   permission.     So we bought them from a jobber.           The jobber had

11   a letter from Walmart saying that they could sell these --

12   resell these goods.

13                MR. SHAW:    May I approach?

14      (Attorney Shaw providing document to opposing counsel

15                            and to the witness)

16           Q.   (By Mr. Shaw)     Mr. Blackburn, I'll hand you what's

17   been marked as Plaintiff's Exhibit 115.             Do you recognize

18   this document?

19           A.   Yes.

20           Q.   Is this the letter that you just described?

21           A.   Yes.

22           Q.   And can you explain to the jury what this means?

23           A.   Well, just to get to the meat of it, it says this

24   letter confirms -- it is addressed to Allen Company, Inc.

25   That's who we bought them from.          This is on Walmart




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 120 of 167
                                                                             121




 1   letterhead purportedly signed by an authorized person at

 2   Walmart.     And it says -- this letter from Walmart confirms

 3   our agreement authorizing you under the terms and conditions

 4   of this agreement to sell certain unbranded grill covers to

 5   other retailers due to the excess deleted inventory that

 6   exists.     And then it goes on to tell what kind of special

 7   terms and conditions they're asking them to agree to.

 8        Q.      And this is a document that Variety has in its

 9   ordinary course of business?

10        A.      Yes.

11                MR. SHAW:    Your Honor, we would move P-115 into

12   evidence.

13                THE COURT:    Received.

14       (Plaintiff's Exhibit No. 115 received into evidence)

15        Q.      (By Mr. Shaw)     Mr. Blackburn, one final question.

16   Was there anything to suggest that purchasing closeouts that

17   were unbranded products from Walmart is somehow nefarious in

18   any way?

19        A.      No.    It gives a good deal to our customers.           It was

20   authorized by Walmart to be done.           And of course, what would

21   have been underhanded is if we bought the deal buy and sold

22   it to our customer at the same price that we have to charge

23   because of the higher cost of the goods on a regular basis,

24   but we didn't do that.        We bought it for $2 and sold it for

25   4.99, so our customer got a great deal.




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 121 of 167
                                                                          122




 1               MR. SHAW:     Thank you.     No more questions.

 2               THE COURT:     Any cross?

 3               MS. GARKO:     A couple questions, your Honor.

 4                              CROSS-EXAMINATION

 5   BY MS. GARKO:

 6        Q.     So Mr. Blackburn, just so we're on the same page.

 7   The products we're talking about were in fact Walmart

 8   products, correct?

 9        A.     Correct.

10        Q.     And when Variety bought them, they knew that they

11   were Walmart products, correct?

12        A.     Yes.

13        Q.     Variety got this letter?

14        A.     Correct.

15        Q.     Saying they were Walmart products, right?

16        A.     Yes.

17        Q.     And Rose's sold them on its shelves, correct?

18        A.     Correct.

19        Q.     In the same area where all its Backyard products

20   are sold, correct?

21        A.     Correct.

22        Q.     And Variety elected to sell them because it was a

23   good deal for their customers, right?

24        A.     Correct.

25        Q.     They thought their customers would buy them,




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 122 of 167
                                                                          123




 1   correct?

 2        A.     Correct.

 3        Q.     Even with no name on them, correct?

 4        A.     We -- because of the price.

 5        Q.     They had no name on them, correct?

 6        A.     They had no name on them.

 7               MS. GARKO:     I don't have anything further.

 8               THE COURT:     Thank you.      You can step down.

 9               That it for you?

10                              (Witness Excused)

11               MR. ADAMS:     It is, your Honor.

12               THE COURT:     You rest?

13               MR. SHAW:     We do.

14               MR. PUZELLA:      Renew our JMOL.

15               THE COURT:     Yes.    Okay.

16               Ladies and gentlemen, let me excuse you back to

17   your jury room.      You've heard all the evidence in the case.

18   Next thing will be the closing arguments.             We'll come back in

19   a few minutes.

20                          (Jury out at 2:28 p.m.)

21               THE COURT:     Hand this to the lawyers to look at.

22   And then give it back to me.

23               MR. ADAMS:     Your Honor, very briefly, plaintiff

24   moves to exclude the testimony and report of Mr. Graham

25   Rogers.    It's quite clear from the testimony of Mr. Rogers




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 123 of 167
                                                                            124




 1   that his report has virtually nothing to do with the issues

 2   in this case.     Leaving aside the question that he testified

 3   falsely about his prior expert history, this report should

 4   not be in evidence.       The jury should not be allowed to

 5   consider the testimony that relates to the entire gross

 6   revenue of Walmart when we're dealing with something that

 7   only comprises .09 -- 8 percent of Walmart's revenue.

 8               THE COURT:     Denied.     You brought all that out on

 9   impeachment.     I think the jury has a fair assessment of it.

10               Well, I'll give the plaintiff's proposed jury

11   instructions except for the deterrence language, and you can

12   argue the case -- that will be the issue sheet.               We'll come

13   back in about 15.

14               MR. HOSP:     Your Honor, for the record --

15               THE COURT:     I'm trying to get out of here.

16               MR. HOSP:     And I understand that and I will take

17   less than a minute, I promise.          With respect to the verdicts

18   sheet, we object to the extent that we believe there should

19   be a separate instruction on causation.

20               THE COURT:     No.    That's covered by the first trial.

21   I'll deny that.

22               MR. HOSP:     In addition, with respect to the

23   plaintiff's instructions, we believe that those instructions

24   would fail to instruct the jury first that Variety cannot

25   receive both a royalty and Walmart's profits; second, that




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 124 of 167
                                                                                125




 1   Walmart's profits can only be awarded as compensation, not a

 2   penalty; third, regarding the computation of available

 3   profits; fourth, regarding Walmart's right to profits

 4   portion -- the portion of its profits not attributable to the

 5   use of Backyard Grill; fifth, regarding the categories of

 6   cost that Walmart may prove should be deducted from its

 7   profit.     We believe that there should be a limiting

 8   instruction based on Variety's emphasis on deterrence as a

 9   basis for the award in its opening and presentation of the

10   evidence.

11                With respect to royalties, we believe that those

12   instructions fail to instruct the jury on Variety's burden

13   first to show that Walmart's conduct actually caused

14   Variety's harm in the form of lost royalties.              Second, they

15   fail to show the royalty it seeks is rationally related to

16   Walmart's use of Backyard Grill.           Third, fails to advise the

17   jury to show a reasonable possibility that Walmart would have

18   taken and Variety would have granted a royalty.               Fourth, to

19   prove a royalty amount with reasonable certainty, as we've

20   also already covered.       We do understand your Honor would be

21   dealing with the Synergistic factors.            We believe that the

22   jury should be instructed that they should consider those

23   factors as well.

24                THE COURT:    All right.      Thank you.     Denied.

25                MR. SHAW:    Your Honor, sorry.        I apologize.     One




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 125 of 167
                                                                                126




 1   last question.     The general instructions that the Court gave

 2   at the first trial, it will give those again and as well as

 3   the legal instructions --

 4               THE COURT:     I'll reference them.         I'm not sure I'm

 5   going to give them all.

 6               MR. SHAW:     We would ask the instructions the Court

 7   gave previously regarding impeachment be given again.

 8               THE COURT:     I'll talk about that.

 9                   (Recess at 2:32 p.m. to 2:47 p.m.)

10                           (Jury in at 2:47 p.m.)

11               THE COURT:     Ladies and gentlemen, you've heard the

12   evidence on this issue of damages.           There are two questions

13   that you'll have to answer:         The question of whether profits

14   were gained on this that need to be disgorged and whether a

15   license or a royalty should be paid.            Those are the two

16   issues that the parties are still in contention over.                The

17   burden of proof is on the plaintiff to prove by a

18   preponderance of the evidence that what they claim is more

19   likely true than not true, and so they have to satisfy you on

20   the issue of damages with proof by a preponderance of the

21   evidence.    Because of that, the plaintiff will go first with

22   their opening statement, and then you'll hear from the

23   defense and any rebuttal from the plaintiff, and I'll give

24   you some final instructions.

25               You've done this before, so this is how it goes.                I




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 126 of 167
                                                                            127




 1   know you remember that.        Thank you.      Jury can be with the

 2   plaintiff.

 3                MR. ADAMS:    Thank you, your Honor.

 4                              CLOSING ARGUMENTS

 5                                 (By Mr. Adams)

 6                Well, you've heard me say this before and I'll say

 7   it once more.     Jury duty is an important responsibility and

 8   we're grateful to you being here and your attention, and no

 9   case proves that fact better than this case.

10                You will soon decide two issues.           You've heard his

11   Honor tell you what they are, and there's no question but

12   what these are big numbers.         The question is how do they ever

13   get so big.

14                This trademark dispute goes back almost an entire

15   decade.   During that entire decade Walmart refused to hear

16   anything that it did not want to hear.            Walmart refused to

17   listen to its own lawyers when they told them that Variety

18   had an incontestable trademark registration, a nationwide

19   trademark registration.        Walmart refused to listen when

20   Variety specifically objected to Walmart's infringement of

21   its Backyard trademark.        Walmart refused to listen when

22   Variety filed this lawsuit way back in 2014.

23                Instead, Walmart kept right on selling more and

24   more and more infringing Backyard products, in fact

25   $770 million worth, after it was put on express notice of




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 127 of 167
                                                                               128




 1   Walmart's (sic) objection.         That's out of a total of

 2   $911 million, which you see up here on the board.                Almost

 3   $911 million.     Well, I think Walmart is quite likely to

 4   listen carefully to what you say a few moments from now.

 5               Last October, sitting where you now sit, you heard

 6   several days of testimony.         And when all that testimony was

 7   done, arguments and instructions from the Court were done,

 8   you unanimously decided that Walmart was guilty of infringing

 9   Variety's Backyard trademark and that that infringement was

10   willful, and we all know what that means.

11               So this is a simple case really.            It's open and

12   shut.   And I think that's evidenced by the fact that this has

13   not been a long trial.        Neither one of them has.         We were

14   here a little over 2 days back last October and we've been

15   here less than 2 days this time.           So the facts are

16   essentially undisputed.        That includes the money, the

17   revenue, the cost and so forth.

18               So let's look at this rather quickly.             The dominant

19   part of both trademarks, Backyard is the same.               The goods and

20   services offered by Walmart and Variety Stores are the same.

21   Walmart had specific knowledge of Variety's rights when it

22   infringed, substantial evidence of actual confusion from

23   Walmart's own survey experts.

24               In contrast, Variety did everything the right way.

25   It registered its trademark with the Trademark Office so that




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 128 of 167
                                                                                129




 1   to inform the world of its important nationwide trademark

 2   rights.    It used the circle R on its Backyard branded

 3   products to further inform anyone seeing its products that

 4   its important trademark rights were protected by law.

 5               In contrast, Walmart did everything its own way,

 6   without regard to the law and without regard to the rights

 7   granted Variety under The Backyard trademark laws.                   Walmart

 8   learned early on of Variety's The Backyard trademark

 9   registration when its lawyers searched the Trademark Office

10   files.    Ms. Dineen testified there were reasons why it was a

11   good trademark.      It resonated with customers, hit the right

12   price point.     The Luci surveys, which you saw some of those

13   surveys, showed it ranked quite a bit higher than Walmart's

14   Mainstay trademark that it was then using on its grilling

15   accessories.

16               Here's the question.        If according to Walmart The

17   Backyard trademark really doesn't matter, then why didn't

18   they take the Mainstays trademark that they clearly owned and

19   where it had been using it on the grilling accessories and

20   likely had acquired some distinctiveness, why didn't they

21   take that and put it on the grills?            No answer to that

22   question, either in October or now.

23               So now Walmart has brought back four of the

24   witnesses you heard last October.           And I told you yesterday

25   that they were going to come back for a do-over, and that's




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 129 of 167
                                                                               130




 1   exactly what they did.        The vast majority of the testimony

 2   you heard from Ms. Dineen, from Mr. Ortiz, Mr. Van Liere,

 3   exactly what you heard last October.            And I would have to

 4   assume that you found that that testimony was unreliable and

 5   unconvincing.     Otherwise, you would not have filled out the

 6   verdict form in the way you did.           So I don't intend to

 7   address what happened in October in any detail.               That's --

 8   that was done and dusty, as the saying goes.

 9               However, there are a few things that are not

10   mentioned -- that were not mentioned that perhaps you should

11   recall.   For example, Ms. Dineen testified not yesterday but

12   last October that they decided not to use Backyard after it

13   learned of a third-party registration, but remember, she

14   couldn't remember anything about that third-party

15   registration.     When I pressed her on it, they finally

16   conceded, well, yeah, this is, word in quotes, potentially,

17   close quotes, that user could have been Walmart itself.               Now

18   we know it was.

19               MR. SHAW:     Could have been Variety.

20               MR. ADAMS:     Could have been Variety itself.           I do

21   this all the time.       Now we know it was.

22               Now, 4 months later Ms. Dineen avoided mention of

23   this critical fact.       If there had been any other user of

24   Backyard, Walmart had 4 months to rediscover who it was.                  It

25   could have come in, papered over their mistakes in October,




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 130 of 167
                                                                          131




 1   and who knows what might have happened.             They don't do that.

 2   The reason they didn't do that is they're unable to do it.

 3                In fact, what happened, as we discussed last

 4   October, was that Walmart's attorney did discover Variety's

 5   actual use on grills and after discussions with Walmart's

 6   marketing people, Walmart decided to use it anyway because

 7   the Grill Master license we've heard so much about had fallen

 8   through and Walmart was in a time crunch.

 9                Now, all this testimony amounts to a claim by

10   Walmart that after all, The Backyard trademark is worthless.

11   And therefore, notwithstanding all the facts that you've

12   heard that convinced you in October that they infringed and

13   that infringement was willful, they simply say put two big

14   fat zeros in the form and let's just go home.

15                Mr. Puzella told you at least twice to ignore human

16   nature and perception and essentially not to use your common

17   sense.   He wants you to let Walmart off the hook by arguing

18   that customers did not buy the product solely because of the

19   trademark.    He wants to discredit The Backyard trademark by

20   arguing The Backyard trademark was not important to Walmart.

21                But all this means is that Walmart does not respect

22   intellectual property rights unless The Backyard trademark

23   happens to belong to Walmart.          And you can be sure that

24   Walmart's position on these matters is entirely different

25   when it's their trademarks that are being infringed.




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 131 of 167
                                                                             132




 1                So if the trademark did not matter, why did Walmart

 2   invest so much time and effort to select a trademark if the

 3   trademark didn't matter?        Why didn't Walmart stop when it had

 4   the chance?    If The Backyard trademark did not matter, why

 5   did Walmart sell $750 million more products after they were

 6   put on explicit notice they were infringing?              If the

 7   trademark didn't matter, why did Walmart rename their product

 8   to Expert after selling a no-name product?              That doesn't

 9   sound like someone who doesn't think trademarks are

10   important.    If the trademark did not matter, why did Mr.

11   Ortiz testify they, quote, built a brand, close quotes?

12                Nobody from Walmart offered any opinion on the

13   value of The Backyard brand.         The only testimony on brand

14   value was from Mr. Blackburn, and he is the best person to

15   give you that opinion.        The value of Backyard is not

16   determined by whether customers only buy products based on

17   The Backyard trademark, and let me give you perhaps an overly

18   simple example.

19                But let's say that someone goes into a drugstore

20   and walks up to the counter where the toothpaste is being

21   sold and they ask the first 100 people that walk up to buy a

22   tube of toothpaste, why are you buying that toothpaste?                My

23   guess is that 99 or 100 of those people are going to say

24   something along the lines of, well, I use it to brush my

25   teeth.   Not one person is going to say, man, I just love that




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 132 of 167
                                                                              133




 1   Colgate trademark.       And I walk up to the counter and look at

 2   Colgate on the shelf, I get shivers up my spine.

 3               That's ridiculous.        That's not what trademarks are

 4   for.    Trademarks are signals.        Trademarks -- we went over

 5   this in October.      Trademarks are signals that allow you to

 6   determine what you want to buy and what you don't want to

 7   buy.    And you can imagine -- well, let's back up.

 8               What would Colgate's view be if the law said that

 9   it's perfectly okay to have two or three Colgate toothpastes,

10   same package, same name, but different companies and

11   different quality?       That something you would want to live

12   with?    Multiply it times 10,000 for every product and service

13   you may use in a given year.         No.

14               So the whole argument that somehow The Backyard

15   trademark is worthless because people don't buy products

16   because of trademarks is just silly.            They use The Backyard

17   trademark for another purpose.          They use it to locate the

18   product they want and then buy the product that has the

19   desirable characteristics that they want.

20               So here we get to the question of profit

21   disgorgement, and this is important.            Nothing in the law

22   requires proof of a trademark itself to drive sales.                 And in

23   many cases it doesn't.        The law is rather to protect owners

24   against others' use of the trademark without permission, and

25   even more importantly, to protect the public.              Mr. Blackburn




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 133 of 167
                                                                                 134




 1   testified that all profits should be disgorged so Walmart

 2   doesn't receive a benefit from its willful infringement.

 3               Walmart's evidence is -- sorry -- Variety's

 4   evidence is straightforward and reasonable.              Here's the

 5   information that you need to rely on.            Walmart's gross

 6   revenue -- we've been over this before.             Walmart's cost of

 7   goods, Walmart's gross profit.          Walmart asked you to give

 8   them a free pass.      So what does Walmart attempt to do?              Well,

 9   they called Mr. Rogers to the stand.            And we'll have

10   something more to say about him a little later.

11               But Walmart is really asking you to allow a

12   situation where a large company who does business nationwide

13   can pick off local regional companies by claiming that, well,

14   we may be liable, if at all, in the area where we compete,

15   but we want all the profits from the rest of the country, not

16   realizing -- or maybe they do realize -- that by the time a

17   company gets to the other part of the country where they want

18   to do business, The Backyard trademark is -- essentially

19   belongs to someone else or has even been destroyed.                  What

20   stronger encouragement to infringe could you give a large

21   nationwide company like Walmart than to allow them to steal a

22   small regional competitor's trademark and then use it for

23   free?

24               Mr. Blackburn you heard last October provided a

25   reasoned, balanced and completely professional explanation of




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 134 of 167
                                                                              135




 1   why he thinks Variety was entitled to a royalty.               This is

 2   called a hypothetical negotiation.           He came to the

 3   conclusion, and that's not surprising I don't think, that

 4   10 percent based on Walmart sales would be reasonable.

 5                But reasonableness has a circumstance to it.

 6   Reasonable might be another number, a lower number, if

 7   Walmart -- a much lower number if Walmart had come to Variety

 8   in 2011 and said, let's negotiate a license agreement.               But

 9   is that same low rate reasonable under these circumstances,

10   where they've sold $910 million worth of infringing goods?                 I

11   don't think so, but you're going to have to make up your mind

12   about that.

13                Mr. Blackburn's analysis is also supported by Dr.

14   Poindexter, who testified as an economist about how a

15   reasonable royalty would be determined from a commercial

16   economic view.     Now, admitted, there's variations in Dr.

17   Poindexter's conclusion and Mr. Blackburn's conclusion and

18   that's not -- that shouldn't be surprising.              This is merely

19   evidence that both were giving their best opinion objectively

20   and not simply marching in lockstep like all of Walmart's

21   witnesses.    Dr. Poindexter provides a range of between 5 and

22   10 percent.    This is his independent analysis, not something

23   he was paid to conjure out of thin air.             So you don't have to

24   decide based on your own good judgment how to determine the

25   correct royalty amount.




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 135 of 167
                                                                           136




 1               Now, I'm going to let Mr. Puzella talk to you now,

 2   and we'll learn together how Walmart justifies to you and the

 3   Court its wilfully infringing behavior in this case and why,

 4   in Walmart's view, they should have to pay nothing for its

 5   willful infringement.

 6               THE COURT:     The jury can be with the defendant for

 7   closing argument.

 8               MR. PUZELLA:      I'm sorry, I couldn't hear you.

 9               THE COURT:     I said the jury can now be with the

10   defendant for closing argument.

11               MR. PUZELLA:      Thank you, your Honor.

12                              CLOSING ARGUMENTS

13                               (By Mr. Puzella)

14               Good afternoon.       The first thing I would like to do

15   is to thank you for your service.           We really appreciate the

16   work that you put in and the fact that you come back and

17   you've listened to us for another 2 days.             We sincerely

18   appreciate it.

19               I want to take you back to yesterday's opening and

20   compare the parties' statements about what the evidence would

21   show and compare that to what you actually saw and heard.

22               I told you that Walmart would demonstrate the

23   absence of a causal connection between its sales and profits

24   and its use of the term Backyard Grill in its products.              Why?

25   Because if Walmart's sales were not caused by the use of the




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 136 of 167
                                                                                137




 1   Backyard Grill mark, then there's no basis to award Variety a

 2   royalty for that mark.        Because that award is only related to

 3   Walmart's sales.      And if Walmart's sales were not caused by

 4   the use of its Backyard Grill mark, then there is also no

 5   basis to give Variety Walmart's profits.             Because they have

 6   nothing to do with the use of the trademark.

 7               We delivered on my promise to show that Walmart's

 8   sales and profits were not caused by or attributable to the

 9   use of the Backyard Grill mark.          Specifically, Ms. Dineen

10   showed you Walmart's prelaunch survey evidence.               She walked

11   through the survey evidence with Mr. Hosp, demonstrating that

12   before they launched the product, they didn't believe that

13   the name was going to be the thing to drive sales.                   That was

14   before this litigation, before they even knew about Variety.

15   When you go into the jury room, that's Exhibit D-206.

16               Ms. Dineen also showed you internal Walmart

17   documents from the spring of 2012 that showed the results of

18   their thinking and their research on the effect of the use of

19   the name.     Was it going to cause sales to go up?            Were people

20   going to buy the product because of the name?              Again, before

21   the litigation, the internal research showed there was no

22   connection.

23               And Mr. Ortiz testified that in his experience

24   shoppers at this price point, the opening price point, the

25   lower-priced product, shop based on value.              They don't shop




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 137 of 167
                                                                                      138




 1   based on name.     If you're looking to buy an expensive grill,

 2   you might look for the name like Weber.             But if you're trying

 3   to buy a less expensive grill, you're looking for features

 4   and price.     That just makes sense.        And he also told you that

 5   once Walmart started selling product with no name on it,

 6   sales stayed the same.        That is real-world evidence that the

 7   name is not the thing that sells the product.              If the name is

 8   not the thing that sells the products, then the sales and the

 9   profits are not attributable to the use of the name.                   So

10   there's no basis to give any of that money to Variety.

11                Finally, Dr. Van Liere testified about his study.

12   He testified that he tested the specific question about what

13   consumers care about when they're buying these type of

14   products.     Brand was at the bottom of the list.            Bottom of

15   the list.     His study supports all of the actual evidence.

16                Now, in his opening, Mr. Adams told you that

17   Walmart's argument that Backyard Grill didn't cause its sales

18   and profits was sour grapes.         Do you remember the story about

19   the fox?     What he was trying to imply was that Walmart's

20   offering nothing but after-the-fact excuses to get out of

21   paying.     That was the point of that story.

22                But think about the evidence I just walked through.

23   Two pieces of evidence predate this entire litigation.                      It

24   can't be after the fact.        It's impossible.        And the other

25   evidence is fact based.        The sales didn't go down.             You've




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 138 of 167
                                                                                 139




 1   heard no contrary evidence.         And the survey shows what it

 2   shows.     You've heard no contrary evidence there either.

 3   Variety didn't submit a survey to the contrary.               Doesn't

 4   exist.

 5                So on this question, the evidence is entirely

 6   one-sided.     There's no evidence from Variety showing that

 7   there's a cause -- causal connection rather between Walmart's

 8   use of Backyard Grill and the profits that it earned.

 9                What did Variety do instead on this issue?                It

10   engaged in what could charitably be called a bit of

11   misdirection.     Immediately after my opening, Mr. Blackburn

12   went on the stand and he was asked repeatedly whether he

13   believed that Walmart caused Variety harm.              He referenced my

14   opening.     He said that the causation that Mr. Puzella was

15   talking about.     Do you remember that?         That's misdirection.

16                That's not the question I posed at all.             The

17   question I posed was whether Walmart's profits were caused by

18   the use of Backyard Grill or caused by quality of the

19   product, the features of the product, or price or something

20   else.    That's the question.       So that was just a bit of

21   misdirection.     If you think about that, you'll realize that

22   there is literally no evidence from Variety that shows us

23   anything about whether Backyard Grill caused Walmart's

24   profits.

25                Now, before I talk to you about the evidence on




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 139 of 167
                                                                                140




 1   royalty and profits, I want to talk to you a bit about

 2   witness credibility.       The Judge told you a couple of times

 3   that it's up to you to determine who to believe, who not to

 4   believe.     Who do you find credible?

 5                Now, Variety offered two witnesses.            Neither of

 6   them offered credible testimony.           Mr. Blackburn had never

 7   negotiated a completed license agreement in his entire

 8   career.     Yet he sat up there and told you, oh, this is what

 9   it would have been.       He offered one side of what this

10   hypothetical license and negotiation would look like.                He

11   didn't offer any testimony about how Walmart might counter in

12   that hypothetical negotiation.          You didn't hear it.

13                Instead, he testified that you should award a

14   10 percent royalty.       Which is double, double -- that's a lot

15   of money.     The board is no longer up there, but it's a lot of

16   money.     It's double what Variety's own expert says is the

17   right amount.     And what was his basis for that?            It was a

18   book that he never read before this case.             He never heard of

19   it before this case.       Variety's lawyers gave it to him.              That

20   was it.     He just plucked 10 percent out of the air.

21                And you'll remember that the 10 percent that he

22   plucked out of the air in that book was for things like

23   events like the Super Bowl or for celebrities.               Backyard

24   Grill isn't similar to those sorts of things.              It doesn't

25   give you a reason; it doesn't give you evidence that




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 140 of 167
                                                                               141




 1   10 percent is the right amount.          So his testimony on those

 2   issues just isn't credible.         He was just offered as someone

 3   who could throw a number out there and see if you liked it.

 4   That's about all that happened.

 5               And as for Professor Poindexter, Variety's expert,

 6   he was perfectly comfortable testifying about his baseless

 7   assumptions under oath.        He told you that Walmart had to take

 8   a license from Farberware for a toaster because it didn't

 9   have permission to sell a particular toaster and they agreed

10   after the fact to a high royalty number.             And he told you

11   that that was an example of Walmart having its hand in the

12   cookie jar.     Do you remember that?

13               Then Ms. Dineen gets up on the stand and talks

14   about the same documents and says that's not at all what

15   happened.     Not at all what happened.         None of those products

16   had even been packaged yet.         We hadn't sold one of them, and

17   we talked to our partners at Farberware and we agreed to a

18   license.

19               That wasn't Walmart with its hand in the cookie

20   jar.   Yet Professor Poindexter was perfectly happy to read

21   that document and draw all sorts of assumptions and testify

22   to you about those assumptions under oath.

23               He also testified about an e-mail about Grill

24   Master, and based on that e-mail he told another wild story

25   about Walmart needing to get this deal done soon.                Do you




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 141 of 167
                                                                            142




 1   remember that language in the e-mail?            And then Ms. Dineen

 2   gets on the stand and says, that's not at all what that

 3   e-mail was about.      That language referred to the second part

 4   of the e-mail regarding Rival, the brand Rival, and other

 5   products altogether, not grills.

 6               So again, he was willing to read Walmart's

 7   documents and tell you what they meant when he knew nothing

 8   about what they meant.        That's what speaks to his

 9   credibility.

10               Now, Mr. Poindexter's performance on cross-

11   examination was also notable.          And you saw how he responded

12   to my simple yes-and-no questions.           I don't think I need to

13   say much more about that.

14               Now, if you find that some portion of Walmart's

15   sales are due to the use of the Backyard Grill mark -- I

16   don't think you should.        You should find no causation and put

17   zero in both spots in the verdict form.             But if you do find

18   some connection and you do think that some portion of the

19   profits are due to the use of the mark, you need to consider

20   royalty and the profits.

21               Let me talk about royalty first.            On royalty,

22   Variety has the burden to prove to you an entitlement to the

23   royalty, that they lost out on royalty payments and the

24   amount, the percentage.        I can offer no evidence on that and

25   sit down.    I didn't do that, but that's what I could do.             So




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 142 of 167
                                                                            143




 1   Variety has to show you, they have to prove to you, that

 2   they're entitled to a royalty.

 3                What's the testimony?       What's the evidence there?

 4   Variety had never licensed its mark to anyone at any time

 5   ever.   Mr. Blackburn in his career had never negotiated a

 6   completed license agreement.         There's no history from which

 7   you could conclude that they lost some royalty because their

 8   policy, their corporate policy, was not to license it.               So in

 9   what universe would there have been a license; would there

10   have been something they say they lost?             There's none.

11                And the second question on the percentage, the

12   second question that they have to prove, all you did was hear

13   from Mr. Blackburn which was 10 percent, and I've discussed

14   that it was basically no basis for it at all, and 5 percent

15   from Mr. Poindexter.       Let's talk about -- I'm sorry,

16   Professor Poindexter.

17                Let's talk about Professor Poindexter's analysis.

18   And I struggle with that word because it's not an analysis.

19   He looked at a book, and the book had a range of 4 to

20   6 percent.    I asked him on cross-examination, do you know

21   anything about the trademarks that can cause the authors of

22   the book to put that range of 4 to 6 percent in there?               And

23   he said, no, I don't.

24                So he doesn't know whether that's 4 to 6 percent

25   for a brand like Weber or 4 to 6 percent for a no-name brand




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 143 of 167
                                                                                  144




 1   or some regional brand we know nothing about.              There's

 2   nothing behind that number that allows you to make the

 3   comparison that you need to make to have a justification for

 4   a number.

 5               And you remember our expert, Graham Rogers,

 6   described how it's the equivalent of looking at the Kelley

 7   Blue Book and just looking up "truck" and not going behind

 8   that to say, well, I have a new Ford F-350 with 10,000 miles

 9   and it's mint, that price is going to be here.               Or I have a

10   20-year-old beater with bald tires, that price is going to be

11   here.

12               You need to know what you're looking at to be able

13   to pick a proper number.        Mr. Poindexter -- I'm sorry,

14   Professor Poindexter didn't do any of that.

15               And importantly, Mr. Rogers explained how this

16   isn't a complete analysis and it's not something he relied

17   on, and you heard the cross-examination of Mr. Rogers.                  It

18   was an hour long.      I don't know how long it was.           There was

19   maybe a minute or two on royalty.           They didn't even approach

20   the royalty issue with Mr. Rogers, so his testimony

21   effectively goes in unrebutted.

22               Now, Mr. Poindexter also relied on various license

23   agreements that Walmart had with other companies.                There are

24   a host of problems with using those as comparables.                  And when

25   you're in the jury room, look at DDX-12.             That was Mr.




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 144 of 167
                                                                                145




 1   Rogers' chart that showed the terms of the various license

 2   agreements with General Electric, Better Homes and Gardens,

 3   Snapper, Farberware, Sunbeam, all those folks.               None of the

 4   license agreements are with Variety.            None of them are for

 5   the Backyard mark.       So that by itself tells you that they're

 6   not comparable.      But beyond that, all the license agreements

 7   are for household names.        They're brands that you all know,

 8   General Electric, Farberware, all those brands.               You know

 9   them.   You know they're enormously valuable.             They're not the

10   equivalent, so it's different.

11               The number of trademarks that are licensed in those

12   agreements are different.         Some of them are exclusive

13   licenses.     Some of them are nonexclusive licenses.                How can

14   it be both?     How can you use a combination of that attribute

15   in a comparison?      It's either some or the others, but he

16   includes both.     And when you look at the economic terms in

17   those various license agreements, they're all over the map.

18   But importantly, the great majority of them are for like 1,

19   2, 3 percent for these famous national brands.               Yet Mr.

20   Poindexter wants 5 percent and Mr. Blackburn wants

21   10 percent.     General Electric doesn't get 10 percent.                Think

22   about that when you're trying to suss out who has provided

23   you with real evidence about how to pick a number.

24               So at the end of the day when you think about

25   reasonable royalty, you should conclude that Variety hasn't




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 145 of 167
                                                                                 146




 1   given you enough evidence to arrive at an appropriate number

 2   even if they're entitled to a royalty.

 3               And finally on profit.         The causation issue comes

 4   back in here as well, right?         If the profits aren't

 5   attributable to the use of the mark, then the profits

 6   shouldn't be disgorged because there's no relationship

 7   between them.

 8               Now, Variety has no evidence that its mark is known

 9   outside of the areas where it actually sells its product.

10   You have heard none.       We have no evidence that Variety's

11   Backyard mark is known in California or Utah, Montana, Texas,

12   places where people buy and sell a lot of grills.

13               You have no evidence beyond the fact that they sell

14   in 16 states, and you heard Mr. Rogers tell you that in some

15   states how do you give them the whole state because they're

16   in one small area over here and another small area over here.

17   Walmart is all over the place, right?            So think about it.

18   Does it make any sense that a Walmart store 6 hours away from

19   a Variety store competes with Variety for a $30 grill?                 Of

20   course not.     That doesn't make any sense.

21               So when you're looking at a profit analysis --

22   again, it should be zero because there's no causation, but

23   Mr. Rogers gave three different breakdowns.              He gave you

24   breakdown at a 50-state level, at a 16-state level and a

25   25-mile level.     If you look at any of them, it's the 25-mile




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 146 of 167
                                                                                147




 1   level.   That's DDX-11.       That's the profit calculation that

 2   you should look at if you're going to consider any profit

 3   calculation.

 4               And then the next one, 16 states, is DDX-10.

 5   That's the next one to look at.

 6               There's no basis for you to look at DDX-9, which is

 7   all 50 states.     There isn't a universe where Variety lost out

 8   on a sale of Walmart's sales of grills in California.                 There

 9   was no cross of Mr. Rogers on this geographic scope issue.

10   You didn't hear it.       They didn't touch that issue.

11               Professor Poindexter conceded he didn't do a

12   geographic scope analysis.         He just didn't do it, so you

13   didn't hear from him either.         So that leaves you with what's

14   the evidence.     Well, the evidence is what Mr. Rogers

15   testified to.

16               Now, when you look at those profit calculations,

17   they may appear daunting but they're really not.                 There's

18   revenue, and from that there's a deduction of cost of goods

19   sold, and that gets to a gross profit number.              Dr.

20   Poindexter, Variety's expert, agrees that that's at least the

21   right number.     Mr. Rogers says you have to deduct some other

22   costs as well.

23               Now, this is important.         Dr. Poindexter agrees with

24   Mr. Rogers that you deduct variable costs and that what

25   you're trying to disgorge is incremental profit.                 So the




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 147 of 167
                                                                               148




 1   other costs that Mr. Rogers deducts, shipping, a portion of

 2   SG&A and taxes, you heard Mr. Rogers, those are variable

 3   costs.   So Mr. Poindexter agrees that if they're variable

 4   costs, they should be deducted.          And it's the bottom line

 5   incremental contribution of profit that matters.               The only

 6   cross-examination you heard on those further deductions by

 7   Mr. Rogers was about half an hour on SG&A.              They didn't talk

 8   about shipping, didn't talk about taxes.             And you heard the

 9   evidence.    It's fresh in your minds, so you can decide

10   whether SG&A is appropriate.         Mr. Rogers testified he used

11   the best means available to perform that calculation and he

12   did it as he had done in other cases.

13                So when you go into the jury room, keep in mind

14   that you can only award money as compensation.               You can't

15   award money here to punish.         It can only be compensatory.

16                Now, at the beginning I told you that you had a

17   challenge.    I think you're up to that challenge.             Weigh the

18   evidence, weigh the witness credibility, and when you do, I

19   have faith that you'll enter zero in both places on the

20   verdict form.

21                Thank you.

22                THE COURT:    All right.      The plaintiff can have

23   rebuttal.

24   ///

25   ///




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 148 of 167
                                                                               149




 1                         REBUTTAL CLOSING ARGUMENT

 2                                 (By Mr. Adams)

 3               Let's talk about profits for a minute.             You know,

 4   I'm not sure quite what to make of Mr. Rogers.               I'm actually

 5   reluctant to give his testimony the respect that even a

 6   passing mention would merit.         But what happened here?         He

 7   came in, took an oath to tell the truth in this room, a room

 8   dedicated to truth and fairness and justice.              What did he do?

 9   I pointed out to him in two prior instances he had testified

10   under oath that he was not aware of one case he knew a report

11   of his had ever been stricken.          None of his testimony had

12   ever been stricken.       When I pointed out six different

13   examples.

14               That's not the end of it by any means.             He had

15   excuses for every one.        But the fact remains that he

16   testified that his reports had never been excluded, and at

17   least 6 had been.      And you saw terms like -- you saw

18   Judge's -- in the Polyzen case, for example.              His report and

19   testimony, deeply flawed.         Calculations based on assumptions

20   unconnected to the existing evidence.            Granted the motion in

21   limine to exclude his testimony.           Testimony ignores the

22   Court's order of February 18.          Testimony is not tied to the

23   facts of the case and is irrelevant and unreliable.

24               The HCW case.      Court prohibited Mr. Rogers from

25   offering testimony, argument or other evidence regarding his




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 149 of 167
                                                                               150




 1   opinions and conclusions about damages.

 2               In Miller, he realized he made a mistake.                He

 3   didn't catch it until the day before trial.              And so when the

 4   Judge excluded that report, they tried to go back and

 5   convince the Judge that his original report that had the

 6   mistake was after all okay.         The Court refused to accept it.

 7   It was appealed; Court's decision was upheld.

 8               Electro-Mechanical.        He gave an opinion that his

 9   client was entitled to $491,000.           The Judge didn't agree.

10   21,000.

11               In ESCgov he offered an opinion that intellectual

12   property assets were worth over $2 million.              His letter

13   didn't list or clearly identify the intellectual property.

14   Contract award was $62,000.

15               In the INVUE case the report prepared by Rogers

16   provided virtually none of the information required by Rule

17   26.

18               It's a pattern which you've seen here.             He admitted

19   that there was one mistake he had made, that he caught it

20   himself and he corrected it.         But, you know, the significant

21   thing about this is that this actually is not a Rogers

22   mistake, at least not the first one.            You know who made the

23   big mistake, don't you?        Walmart.     They're the ones that gave

24   him a segment data sheet when he asked for the segment data

25   for the home and garden department, which accounted for 12 --




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 150 of 167
                                                                            151




 1   7 percent of Walmart sales.         What happened?       Walmart gave Mr.

 2   Rogers a segment data sheet which included the gross revenue

 3   for the entire company, all of the segments including

 4   groceries, health and wellness, all the other categories.

 5   Most of which had much, much higher percentages of supplies

 6   and products than the home did.

 7               And he never went back off of that.             He conceded.

 8   He finally had to say, well, I used the data that I got.               I

 9   used the data that I got.

10               But he used the wrong data.          He used the nationwide

11   sales of all Walmart products, not just infringing goods or

12   even the data from the home category where the infringing

13   goods are listed.      This radically skewed the data towards

14   greater variable costs, which he then deducted from the gross

15   revenue to reduce Walmart's profits.

16               And I asked him on several occasions if he could

17   correct that data, and he said no.           Either he couldn't do it

18   or refused to do it.       He didn't remember who gave him this

19   information.     Didn't remember when he got it.           And apparently

20   here's a guy who has a string of alphabet letters behind his

21   name that goes around the block.           He never noticed, according

22   to him, over a four-year period that that number up there was

23   $274 billion.     Couldn't possibly be the revenue that was

24   earned just in the 7 percent of the products that included

25   the barbecue grills.




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 151 of 167
                                                                              152




 1               This is where you really have to use your common

 2   sense and your life experience.          Do you think a company the

 3   size and sophistication of Walmart would not be able to pull

 4   up data regarding their sales in the home and garden area if

 5   they had asked for it?        I don't know what Mr. Rogers asked

 6   for.   It could be anything.        He may have had the home and

 7   garden data first and the numbers didn't look right.                 He may

 8   have kept going up the ladder looking for a higher SG&A until

 9   he got one he was happy with at the very top.              I don't know,

10   and the thing is neither do you.

11               The Judge is going to give you an instruction on

12   impeachment.     And we're not talking about what happens when

13   you kick a politician out of office.            What we're talking

14   about is what happens when a witness gives testimony which

15   you conclude is false or unreliable.            You have the right at

16   that point to reject and not believe everything he says.

17               The Backyard trademark statute makes it very clear,

18   and in fact I confirmed this with Mr. Rogers, that all the

19   plaintiff has to do is prove the defendant's sales when

20   you're talking about profits.          Quote, defendant must prove

21   all elements of cost or deduction claimed, close quotes.

22               What reliable evidence, reliable evidence, have you

23   heard about the sales, general and administrative costs

24   applicable to the $910 million worth of barbecue grills and

25   accessories, which are the only issue in this case.




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 152 of 167
                                                                           153




 1               Now, they paid Mr. Rogers a great deal of money, 2,

 2   $300,000.    I think Walmart should expect more than what they

 3   got for that amount of money, but you should expect a lot

 4   more, because what you have been given is information that is

 5   at a minimum totally unreliable, unrelated to the products in

 6   question and quite possibly false.

 7               Now, damages.      Mr. Puzella takes Variety to task

 8   because we didn't cross-examine Mr. Rogers much on damages.

 9   Didn't have to.      He said at the close of his testimony that

10   he's not a lawyer.       And in fact, I pointed out a quote to him

11   in his own report that said he simply relied on the

12   information that was provided by the lawyers.              You remember

13   he, first of all, denied it.         Then I had to go dig out the

14   exhibit and threw it up there and highlight it so he could

15   essentially be forced to admit that, yes, his own report says

16   that all he did was parrot the information given him by

17   Walmart's lawyers.

18               And a good example was what I refer to as the Clear

19   Blue case, where he cited that case for the proposition that

20   there had to be a license agreement negotiation between the

21   parties for it to be proper to award a royalty in this

22   situation of a hypothetical royalty.            Then I had to confront

23   him again with the actual language from the Court's opinion

24   which said exactly the opposite.

25               Now, there are going to be some exhibits for you to




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 153 of 167
                                                                              154




 1   look at.    PX-24.    That's the profits exhibit.          And PX-27,

 2   which is the damages exhibit.          Now, I'm not going to be as

 3   dogmatic as Mr. Puzella, even though he bobbed and weaved a

 4   little bit about the royalties and the profits.               What it

 5   boiled down to is the two big fat zeros.             That's all Walmart

 6   is going to be satisfied with.

 7               Variety, on the other hand, is giving you a fairly

 8   wide range.    You can use your expertise, your judgment and

 9   your experience, your qualities that you acquired of a --

10   through a lifetime of handling your own affairs and perhaps

11   the affairs of your customers or family and you decide what

12   you think is reasonable.        Variety asks you to make Walmart

13   pay Variety what, in fairness, it should have paid for the

14   right to use The Backyard trademark by writing the amount you

15   think reasonable and supported by the evidence in the

16   appropriate line.      It will be very much like the verdict form

17   you saw last October.       We believe the evidence supports, as

18   far as the royalty is concerned, an award of between roughly

19   $45 million and $91 million.

20               As far as profits are concerned, you know, we

21   agreed with Walmart just to make things move easier.                 There's

22   no argument about the cost of goods.            $661 million more or

23   less.   But Mr. Rogers' report went up in flames.              That report

24   is incredible, unreliable and littered with false testimony.

25   Take a look, if you have it handy, at PX-16.              This is the




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 154 of 167
                                                                             155




 1   testimony statute I just read.          The paragraph that says all

 2   we have to do is show the gross revenue.             All Walmart has to

 3   do is prove everything else.         So did they prove everything

 4   else?   No.

 5                 We caught Mr. Rogers red-handed.          But again, don't

 6   fault just Mr. Rogers on this.          He said he had talked to the

 7   Walmart people on several occasions.            That is the information

 8   he was given.     Now, he should have known better.            And an

 9   accountant and CPA, whatever he is, if he can't distinguish

10   the difference between $910 million and $274 million (sic),

11   for example, he's in the wrong business.

12                 And I have to give credit to Mr. Long here because,

13   you know, for the longest time we didn't catch it either and

14   he kept digging, digging, digging until he realized looking

15   at that form that can't possibly be right.              And it was a

16   simple matter of looking at a couple of annual reports and

17   10-K.   The whole thing became clear.

18                 And finally, what seems fair to you.           Which party,

19   Variety or Walmart, has honored this courtroom with truthful

20   testimony and reasonable arguments.            We're confident that

21   Variety is that party.        And we ask you to award the profits

22   and damages in the manner, in the amount that we ask.

23                 Thank you so much.

24   ///

25   ///




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 155 of 167
                                                                                 156




 1                                  INSTRUCTIONS

 2                                 (By the Court)

 3                THE COURT:    Ladies and gentlemen, you've heard all

 4   the evidence at this phase of the trial and the final

 5   arguments.    It's my duty to give you instructions on the

 6   rules of law.     You have to follow the law.           As you know,

 7   you're the judges of the facts.          It's my job and my

 8   obligation is to preside over the trial and to determine

 9   Rules of Evidence or admissions of evidence under the law.

10   It's your duty to follow the law -- you have to follow the

11   Court's instructions.       You can't substitute your own opinion

12   of the law.

13                It's your duty to base your verdict solely upon the

14   testimony and the evidence in the case without any bias or

15   sympathy or prejudice.        That's the promise that you made and

16   the oath that you took when you were seated as jurors in this

17   case some time ago.       You must consider only the evidence,

18   which includes the sworn testimony of witnesses and the

19   exhibits that have been received.

20                You will recall that the statements, objections and

21   arguments made by the lawyers are not evidence in the case.

22   The lawyers have an important duty to point out those things

23   that are most significant or helpful to their position in the

24   case and in so doing to call your attention to certain facts

25   or inferences that might otherwise escape your notice.                 In




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 156 of 167
                                                                          157




 1   the final analysis, it's your own recollection and your

 2   interpretation of the evidence that controls in the case.            In

 3   other words, what the lawyers say is not binding upon you.

 4               During the course of the trial if I made any

 5   comment or any ruling or asked any question, you're not to

 6   presume from that that I have any position about the outcome

 7   of the case.     I do not.

 8               While you may consider only the evidence, you're

 9   permitted to draw such reasonable inferences from the

10   testimony and the exhibits that you feel are justified in the

11   light of your common experience.           You may make such

12   deductions and reach such conclusions which your reason and

13   your common sense lead you to draw from the facts which have

14   been established by the testimony and the evidence in the

15   case.

16               You may consider both the direct and the

17   circumstantial evidence.        Direct evidence is the testimony of

18   one who observed actual knowledge of the facts such as an

19   eyewitness.     Circumstantial evidence is proof of a chain of

20   facts or circumstances indicating one of the issues in the

21   case.

22               Now, I've said that you must consider all of the

23   evidence.     This does not mean that you must accept all the

24   evidence as true or as accurate.           You are the sole judges of

25   the credibility or believability of each witness and the




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 157 of 167
                                                                          158




 1   weight or importance that you want to place on that witness's

 2   testimony.     In weighing the testimony of a witness you may

 3   consider that person's relationship to one party or the

 4   other, the interest, if any, that the person has in the

 5   outcome of the case, a person's manner of testifying, a

 6   person's opportunity to observe and acquire knowledge about

 7   the facts which they are testifying to, the witness's candor,

 8   fairness and intelligence, and the extent to which what the

 9   witness says is either supported by or contradicted by other

10   believable evidence in the case.           A witness who testifies may

11   be discredited or impeached by contradictory evidence or by

12   showing that the witness testified falsely or incorrectly

13   about an important matter or by evidence that at some other

14   time the witness has said or done something or has failed to

15   say or do something which is inconsistent with the witness's

16   present testimony.

17                The Rules of Evidence provide that if scientific,

18   technical or other specialized knowledge may assist you, as

19   the jury, in understanding the evidence or in determining a

20   fact in issue, a witness qualified as an expert by their

21   knowledge, skill, experience, training or education may

22   testify and state that person's opinion about certain

23   matters.     You should consider each expert opinion received in

24   evidence in the case and give it such weight as you think it

25   deserves.     If you decide that the opinion of an expert




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 158 of 167
                                                                              159




 1   witness is not based on sufficient education and experience,

 2   or if you decide that the reasons given in support of the

 3   opinion are not sound or that the opinion is outweighed by

 4   other evidence, then you may disregard the opinion entirely.

 5                Now, this verdict sheet or verdict form will be

 6   with you in the jury room.         Question one is what amount of a

 7   reasonable royalty, if any, should be awarded to the

 8   plaintiff Variety as a result of defendant Walmart's

 9   trademark infringement.        If you decide that issue, you're to

10   fill in what amount you decide.          Your verdict has to be

11   unanimous.    The burden of proof is on the plaintiff on both

12   issues in the verdict.

13                And the burden of proof is proof by a preponderance

14   of the evidence, which means that when you consider the

15   evidence in favor of the party with the burden of proof and

16   the evidence opposed to it, the party who has the burden of

17   proof must show that it's more likely true than not true.                 So

18   they have to tip the scale.         The scale has to go in their

19   favor ever so slightly.        If it's dead even or if it goes the

20   other way, then they haven't satisfied their burden.                 That's

21   what the burden of proof is.

22                The second question is what amount of profits

23   earned by the defendant Walmart from the infringing sales, if

24   any, should be awarded to the plaintiff Variety.               As I said,

25   the burden of proof by a preponderance of the evidence is on




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 159 of 167
                                                                              160




 1   Variety on both issues.

 2                You have to determine what amount of money should

 3   be awarded to Variety as a result of Walmart's infringement.

 4   Variety has the burden of proving the amount of money you are

 5   to award by a preponderance of the evidence.

 6                Two kinds of monetary relief may be considered in

 7   this case.     First, compensatory damages and second, Walmart's

 8   profits from the sales of infringing goods.              The fact that

 9   Walmart did not actually intend, anticipate or contemplate

10   that damages to Variety would result is not a basis for you

11   to deny award of money to Variety.

12                Compensatory damages are sometimes referred to as

13   actual damages.      Compensatory damages consist of Variety's

14   direct economic losses resulting from the effect of Walmart's

15   conduct.     Compensatory damages mean the amount of money that

16   will reasonably and fairly compensate Variety for any injury

17   you find was caused by Walmart's infringement or unfair

18   competition.

19                The basic question for your consideration is what

20   is the amount of money required to right the wrong done to

21   Variety by Walmart.       In determining compensatory damages, any

22   difficulty or uncertainty in ascertaining the precise amount

23   of the damage -- of any damages does not preclude recovery.

24   Instead, you should use your best judgment in determining

25   such damages.




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 160 of 167
                                                                                    161




 1               You may not determine damages by speculation or

 2   pure conjecture.      In this case, Variety seeks compensatory

 3   damages in the form of lost royalty revenue that Variety

 4   would have received from Walmart if Walmart had secured a

 5   license from Variety to use the Variety trademark.                   In

 6   addition to actual damages, Variety is entitled to recover

 7   their profits earned by Walmart as a result of its

 8   infringement.     You may decide to award profits for different

 9   reasons including -- well, in this case Variety is seeking an

10   award of Walmart's profits by making infringement

11   unprofitable.

12               While you generally may award any amount of profit

13   you find appropriate, any award of profits -- any amount you

14   took into account in determining compensatory damages.                    So

15   the damages are exclusive of each other.             Profit is

16   determined by deducting Walmart's provable and legally

17   deductible expenses from its gross revenues.              Gross revenue

18   is all of the Walmart receipts earned or collected by it in

19   the sale of its products bearing the infringing trademark.

20               Variety has the burden of proving Walmart's gross

21   receipts by a preponderance of the evidence.              Walmart has the

22   burden to prove the amount of allowable and deductible

23   expenses by a preponderance of the evidence.              You will

24   subtract those expenses from the gross revenue amount to

25   determine Walmart's profits.




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 161 of 167
                                                                              162




 1                Walmart bears the burden of proving the expenses

 2   incurred in the sale or advertisement of products bearing the

 3   infringing trademarks.        If Walmart fails to prove its direct

 4   expenses, you must find the amount of Walmart's gross

 5   revenues to be the amount of Walmart's profits.               The

 6   deductible expenses cannot be speculative.              You should reject

 7   Walmart's proof of the deductible expense if you find that

 8   Walmart failed to properly substantiate and document each

 9   expense.

10                Fixed costs are those costs that do not vary

11   depending on sales level such as rent, property tax or

12   insurance.    In other words, these are the costs that Walmart

13   would have incurred in the ordinary course of its business

14   even without selling its Backyard Grill products.                Fixed

15   costs are not deductible from your profit calculation.

16   Variable costs are costs of labor or material that change

17   according to the -- change in the sales volume of Walmart's

18   products.    Generally those variable costs are directly

19   attributable to the sale or advertisement of the infringing

20   products and are deductible from the profit calculation.

21   Walmart must present proper and accurate documentation that

22   the claimed variable costs are directly attributable to the

23   sale or advertisement of its products.

24                When you go back to your jury room select someone

25   to be your foreperson.        I don't specifically recall




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 162 of 167
                                                                               163




 1   whether -- who was the foreperson in the earlier trial, but I

 2   think -- it may have been Mr. Anderson?             No.

 3               THE JUROR:     Sir.

 4               THE COURT:     Ms. Ritchie.

 5               THE JUROR:     Um-hum.

 6               THE COURT:     You can either continue if that's the

 7   sense of the group or someone else can be, but select someone

 8   to be your foreperson and engage in your deliberations.                  Your

 9   verdict has to be unanimous.         When you've reached a verdict,

10   let the marshal know.

11               In the course of your deliberations you're to honor

12   each other's opinion and be open to changing your opinion if

13   you are convinced it is in error, but you're not required to

14   surrender your honest conviction as to the force and effect

15   of the evidence just because of the opinion of a fellow

16   juror.

17               Let me see the lawyers up here.

18                               BENCH CONFERENCE

19                               (On the Record)

20               THE COURT:     Objections from the plaintiff?

21               MR. ADAMS:     None, your Honor.

22               THE COURT:     From the defendant?

23               MR. HOSP:     Yes, your Honor.       Renew all the

24   objections I covered before.         We include the instruction

25   failed to instruct the jury on Synergistic factors.                  Failed




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 163 of 167
                                                                          164




 1   to instruct the jury on Variety's burden on royalties,

 2   including first to show that Walmart's conduct actually

 3   caused Variety harm in the form of lost royalties; second, to

 4   show that the royalty it seeks is rationally related to

 5   Walmart's use of Backyard Grill; third, to show other

 6   reasonable possibility that Walmart would have taken and

 7   Variety would have granted a royalty; fourth, to prove a

 8   royalty amount with reasonable certainty.

 9               With respect to Walmart's profits, the instruction

10   failed to instruct the jury first that Variety cannot receive

11   both royalty and Walmart's profits; second, that Walmart's

12   profits can only be awarded as compensation, not as penal;

13   third, regarding the proper computation of available profits;

14   fourth, regarding Walmart's right to prove the portion of its

15   profits that are not attributable to its use of Backyard

16   Grill; fifth, regarding the categories of costs that Walmart

17   may prove should be deducted from its profits.

18               And finally, there should have been a limiting

19   instruction with respect to deterrence, and I believe the

20   changes were made to the proposed instructions that we used

21   from -- the plaintiffs actually included, at least a sense of

22   deterrence.    So I think that was not cured.

23               THE COURT:     I've considered all of those and denied

24   them.   I find the instructions to be comprehensive, complete

25   and understood by the jury.




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 164 of 167
                                                                          165




 1               You can go back to your seats.

 2                     (Conclusion of Bench Conference)

 3                                  (Open Court)

 4               THE COURT:     Ladies and gentlemen, you can retire to

 5   your jury room.      The clerk will give you any exhibits.

 6                 (Jury out to deliberate at 3:52 p.m.)

 7            (Informal recess at 3:52 p.m. to 5:15 p.m.)

 8                       (Jury verdict at 5:15 p.m.)

 9               THE COURT:     The jury says they have a verdict so

10   we'll bring them in.

11                          (Jury in at 5:19 p.m.)

12               THE COURT:     Let's see, Ms. R, are you the

13   foreperson?

14               THE FOREPERSON:       Yes.

15               THE COURT:     You can all have a seat.

16               Mr. Marshal, if you'll take the --

17       (The Marshal tendering the verdict form to the Court)

18               THE COURT:     All right.      On question 2, the verdict

19   of the jury is $50 million.         On question 1, the verdict of

20   the jury is $45,536,846.71.

21               Is that your verdict and do you all assent to it?

22                   (All jurors respond affirmatively)

23               THE COURT:     All right.      Thank you very much for

24   your faithful service.        You've been here through this

25   extended trial and I really appreciate your dedication and




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 165 of 167
                                                                           166




 1   your work, and at this point you'll be dismissed and you

 2   don't have to return and you can be excused the next time.

 3                          (Jury out at 5:21 p.m.)

 4               THE COURT:     You can have a seat.         I want to thank

 5   the lawyers for their long and dedicated work for what's now

 6   almost five years.       And if you want to file any motions or

 7   address anything, I'll hear from you after, but thank you for

 8   your service.

 9

10                 (Proceedings concluding at 5:22 p.m.)

11
12

13

14

15

16

17

18

19

20

21

22

23

24

25




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 166 of 167
                                                                          167




 1                       UNITED STATES DISTRICT COURT

 2                   EASTERN DISTRICT OF NORTH CAROLINA

 3

 4                     CERTIFICATE OF OFFICIAL REPORTER

 5

 6                   I, Michelle A. McGirr, RPR, CRR, CRC, Federal

 7   Official Court Reporter, in and for the United States

 8   District Court for the Eastern District of North Carolina, do

 9   hereby certify that pursuant to Section 753, Title 28, United

10   States Code, that the foregoing is a true and accurate

11   transcript of my stenographically reported proceedings held

12   in the above-entitled matter and that the transcript page

13   format is in conformance with the regulations of the Judicial

14   Conference of the United States.

15

16   Dated this 15th day of April, 2019

17

18                                          /s/ Michelle A. McGirr
                                            MICHELLE A. McGIRR
19                                          RPR, CRR, CRC
                                            U.S. Official Court Reporter
20

21

22

23

24

25




      Case 5:14-cv-00217-BO Document 628 Filed 04/16/19 Page 167 of 167
